Exhibit 10.1

 

Execution Version

 

 

CREDIT AGREEMENT
Dated as of March 23, 2011

 

Among

 

TEXTRON INC.,

 

THE LENDERS LISTED HEREIN,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

and

 

CITIBANK, N.A.
and
BANK OF AMERICA, N.A.,
as Syndication Agents

 

and

 

DEUTSCHE BANK SECURITIES INC.
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Documentation Agents



--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
DEUTSCHE BANK SECURITIES INC.
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

ARTICLE 1 Definitions and Accounting Terms

1

 

 

Section 1.01

Definitions

1

Section 1.02

Accounting Terms and Determinations

12

 

 

 

ARTICLE 2 Amounts and Terms of Commitments and Loans

12

 

 

 

Section 2.01

Commitments

12

Section 2.02

Notices of Conversion/Continuation

15

Section 2.03

Registry

16

Section 2.04

Pro Rata Borrowings

16

Section 2.05

Interest

17

Section 2.06

Commissions and Fee

18

Section 2.07

Reductions in Commitments; Repayments and Payments

19

Section 2.08

Use of Proceeds

20

Section 2.09

Special Provisions Governing Eurodollar Rate Loans

20

Section 2.10

Capital Requirements

25

Section 2.11

Regulation D Compensation

25

Section 2.12

Letters of Credit

25

Section 2.13

Defaulting Lenders

31

Section 2.14

Taxes

33

 

 

 

ARTICLE 3 Conditions to Loans and Letters of Credit

36

 

 

 

Section 3.01

Conditions to Initial Loans and Letters of Credit

36

Section 3.02

Conditions to All Loans and Letters of Credit

37

 

 

 

ARTICLE 4 Representations and Warranties

38

 

 

 

Section 4.01

Organization, Powers and Good Standing

38

Section 4.02

Authorization of Borrowing, Etc.

39

Section 4.03

Financial Condition

40

Section 4.04

No Material Adverse Change

40

Section 4.05

Litigation

40

Section 4.06

Payment of Taxes

40

Section 4.07

Governmental Regulation

40

Section 4.08

Securities Activities

40

Section 4.09

ERISA Compliance

40

Section 4.10

Certain Fees

41

Section 4.11

Subsidiaries

41

 

 

 

ARTICLE 5 Affirmative Covenants

42

 

 

 

Section 5.01

Financial Statements and Other Reports

42

 

i

--------------------------------------------------------------------------------


 

Table of Contents
(Continued)

 

 

 

PAGE

 

 

 

Section 5.02

Conduct of Business and Corporate Existence

44

Section 5.03

Payment of Taxes

44

Section 5.04

Maintenance of Properties; Insurance

44

Section 5.05

Inspection

44

Section 5.06

Compliance with Laws

45

 

 

 

ARTICLE 6 Negative Covenants

45

 

 

 

Section 6.01

Merger

45

Section 6.02

Liens

45

Section 6.03

Financial Covenant

46

Section 6.04

Use of Proceeds

46

Section 6.05

Subsidiary Indebtedness

46

 

 

 

ARTICLE 7 Events of Default

47

 

 

 

Section 7.01

Failure to Make Payments When Due

47

Section 7.02

Default in Other Agreements

47

Section 7.03

Breach of Certain Covenants

47

Section 7.04

Breach of Warranty

47

Section 7.05

Other Defaults under Agreement

47

Section 7.06

Involuntary Bankruptcy; Appointment of Receiver, etc.

48

Section 7.07

Voluntary Bankruptcy; Appointment of Receiver, etc.

48

Section 7.08

Judgments and Attachments

48

Section 7.09

Dissolution

48

Section 7.10

ERISA Title IV Liabilities

49

Section 7.11

Change of Control

49

Section 7.12

Cash Cover

50

 

 

 

ARTICLE 8 Agents

50

 

 

 

Section 8.01

Appointment

50

Section 8.02

Powers; General Immunity

50

Section 8.03

Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness

51

Section 8.04

Right to Indemnity

52

Section 8.05

Resignation by or Removal of the Agents

52

Section 8.06

Successor Agents

52

Section 8.07

Other Agents

53

 

 

 

ARTICLE 9 Miscellaneous

53

 

 

 

Section 9.01

Benefit of Agreement

53

Section 9.02

Expenses

55

 

ii

--------------------------------------------------------------------------------


 

Table of Contents
(Continued)

 

 

 

PAGE

 

 

 

Section 9.03

Indemnity

55

Section 9.04

Setoff

56

Section 9.05

Amendments and Waivers

56

Section 9.06

Independence of Covenants

57

Section 9.07

Notices

57

Section 9.08

Survival of Warranties and Certain Agreements

57

Section 9.09

USA PATRIOT Act Notice

58

Section 9.10

Failure or Indulgence Not Waiver; Remedies Cumulative

58

Section 9.11

Severability

58

Section 9.12

Obligations Several; Independent Nature of Lenders’ Rights

58

Section 9.13

Headings

58

Section 9.14

Applicable Law, Consent to Jurisdiction

58

Section 9.15

Successors and Assigns

59

Section 9.16

Counterparts; Effectiveness; Integration

59

Section 9.17

No Fiduciary Duty

59

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Commitment Schedule

 

 

 

 

Pricing Schedule

 

 

 

 

Schedule 2.15

 

-

 

Existing Letters of Credit

 

 

 

 

 

Exhibit A

 

-

 

Form of Note

Exhibit B

 

-

 

Form of Opinion of Gibson, Dunn & Crutcher LLP

Exhibit C

 

-

 

Form of Opinion of Jayne M. Donegan, Esq. Senior Associate General Counsel of
the Borrower

Exhibit D

 

-

 

Form of Opinion of Davis Polk & Wardwell LLP

Exhibit E-1

 

-

 

Form of Notice of Borrowing

Exhibit E-2

 

-

 

Form of Notice of Conversion/Continuation

Exhibit F

 

-

 

Form of Compliance Certificate

Exhibit G

 

-

 

Form of Transfer Supplement

Exhibit H

 

-

 

Form of Extension Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of March 23, 2011, among TEXTRON INC., a Delaware
corporation (together with its successors, the “Borrower”), the banks and other
financial institutions signatory hereto (each a “Lender” and collectively the
“Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders
(together with its successors in such capacity, the “Administrative Agent”) and
CITIBANK, N.A. and BANK OF AMERICA, N.A., as Syndication Agents for the Lenders
(together with their successors in such capacity, the “Syndication Agents”) and
DEUTSCHE BANK SECURITIES INC. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Documentation Agents for the Lenders (together with their successors in such
capacity, the “Documentation Agents”).

 

The Borrower, the Lenders and the Agents agree as follows:

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01         Definitions.  As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Lender and returned to the Administrative Agent (with a copy
to the Borrower).

 

“Affected Lender” means any Lender affected by any of the events described in
Section 2.09(b) or 2.09(c) hereof.

 

“Affiliate” means, with respect to any Person, any Person or group of Persons
acting in concert in respect of the Person in question that, directly or
indirectly, controls or is controlled by or is under common control with such
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person or group of Persons acting in
concert, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.

 

“Agent” means any of the Administrative Agent, the Syndication Agents and the
Documentation Agents.

 

“Agreement” means this Credit Agreement, as the same may at any time be amended,
amended and restated, supplemented or otherwise modified in accordance with the
terms hereof.

 

--------------------------------------------------------------------------------


 

“Applicable Lending Office” means, for any Lender with respect to its Loans of
any particular Type, the office, branch or affiliate of such Lender specified as
the booking office therefor in such Lender’s Administrative Questionnaire, or
such other office, branch or affiliate of such Lender as such Lender may specify
from time to time for such purpose by notice to the Borrower and the
Administrative Agent.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.13 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as from time to time amended and any successor statutes.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any obligations of such Person hereunder.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus 1/2 of 1% and (c) the sum of 1% plus the rate for deposits in
Dollars with a one-month maturity appearing on the Screen at approximately
11:00 A.M., London time, on such day (or if such day is not a Business Day, on
the immediately preceding Business Day).

 

“Base Rate Loans” are Loans whose interest rate is based on Base Rate.

 

“Base Rate Margin” has the meaning specified in the Pricing Schedule.

 

“Board” means the Board of Governors of the Federal Reserve System.

 

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Borrowing” means a borrowing of Loans hereunder.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are required or authorized by law to close
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Change of Control” means that (a) any Person or group of Persons within the
meaning of Section 13(d)(3) of the Exchange Act becomes the beneficial owner,
directly or indirectly, of 40% or more of the outstanding common stock of the
Borrower or (b) individuals who constitute the Continuing Directors cease for
any reason to constitute at least a majority of the board of directors of the
Borrower.

 

“Code” means the Internal Revenue Code of 1986, as from time to time amended. 
Any reference to the Code shall include a reference to corresponding provisions
of any subsequent revenue law.

 

“Commitment” means (i) with respect to each Lender listed on the Commitment
Schedule, the amount set forth opposite such Lender’s name on the Commitment
Schedule, and (ii) with respect to any substitute Lender or Assignee which
becomes a Lender pursuant to Section 9.01 or 9.15, the amount of the transferor
Lender’s Commitment assigned to it pursuant to Section 9.01 or 9.15, as such
amount may be changed from time to time pursuant to Section 2.07, 9.01 or 9.15;
provided that, if the context so requires, the term “Commitment” means the
obligation of a Lender to extend credit up to such amount to the Borrower
hereunder.

 

“Commitment Schedule” means the Commitment Schedule attached hereto.

 

“Consolidated Capitalization” means, as at any date of determination, the sum
(without duplication) of (a) Consolidated Indebtedness of Textron Manufacturing
plus (b) Consolidated Net Worth plus (c) preferred stock of the Borrower plus
(d) other securities of the Borrower convertible (whether mandatorily or at the
option of the holder) into capital stock of the Borrower.

 

“Compliance Certificate” means a certificate substantially in the form annexed
hereto as Exhibit F delivered to the Lenders by the Borrower pursuant to
Section 5.01(b)(i)(B).

 

“Consolidated Indebtedness of Textron Manufacturing” means, as at any date of
determination, the sum of short-term and long-term indebtedness for borrowed
money that is shown on a balance sheet of Textron Manufacturing (or would be if
a balance sheet were prepared on such date).

 

“Consolidated Net Worth” means, as at any date of determination, the
stockholders’ equity of the Borrower and its Subsidiaries on a consolidated
basis (but excluding the effects of the Borrower’s accumulated other
comprehensive income/loss) calculated in conformity with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Continuing Director” means any member of the board of directors of the Borrower
who is (i) a director of the Borrower on the date of this Agreement,
(ii) nominated by the board of directors of the Borrower or (iii) appointed by
directors referred to in clauses (i) and (ii).

 

“Contractual Obligation”, as applied to any Person, means any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust or other similar instrument of that Person under which Indebtedness is
outstanding or secured or by which that Person or any of its properties is bound
or to which that Person or any of its properties is subject.

 

“Defaulting Lender” means, subject to Section 2.13(d), any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund all or any portion of its Loans, (ii) fund all or any portion of its
participations in Letters of Credit or (iii) pay over to any Agent or Issuing
Lender any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied or, in the case
of clause (iii) such payment is the subject of a good faith dispute, (b) has
notified the Administrative Agent or the Borrower in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
all or any portion of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s reasonable determination that a condition precedent (specifically
identified and including the particular default, if any) to funding under this
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, (d) has become the subject of a Bankruptcy Event or has a
Parent that has become the subject of a Bankruptcy Event, or (e) has defaulted
in fulfilling its funding obligations under one or more other agreements in
which such Lender commits to extend credit (as reasonably determined by the
Administrative Agent in consultation with the Borrower).

 

“Documentation Agent” has the meaning assigned to that term in the introduction
to this Agreement.

 

“Dollar”, “Dollars” and the sign “$” mean the lawful currency of the United
States.

 

“Domestic Taxes” has the meaning set forth in Section 2.14(a).

 

“Effective Date” has the meaning assigned to that term in Section 9.16 hereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended, and any successor statute.

 

4

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code or is a member of a
controlled group, as defined in Section 414(b) of the Code, which includes such
Person.

 

“Eurodollar Margin” has the meaning specified in the Pricing Schedule.

 

“Eurodollar Rate” means, for any Eurodollar Rate Loan for any Interest Period,
the rate appearing on the Screen at approximately 11:00 A.M., London time, two
Business Days before the first day of such Interest Period as the rate for
deposits in Dollars with a maturity comparable to such Interest Period.  If no
rate appears on the Screen for the necessary period, then the “Eurodollar Rate”
with respect to such Eurodollar Rate Loan for such Interest Period shall be the
rate determined by the Administrative Agent to be the average of the rates per
annum at which deposits in Dollars, in the approximate amount of such Eurodollar
Rate Loan and for a period equal to such Interest Period, are offered to major
banks in the London interbank market by (i) the Administrative Agent,
(ii) Citibank, N.A., (iii) Bank of America, N.A., (iv) Deutsche Bank AG New York
Branch and (v) The Bank of Tokyo-Mitsubishi UFJ, Ltd. at approximately
11:00 A.M., London time, on the date that is two Business Days before the first
day of such Interest Period.

 

“Eurodollar Rate Loans” means Loans or portions thereof during the period in
which such Loans bear interest at rates determined in accordance with
Section 2.05(a)(i) hereof.

 

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurodollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents).

 

“Event of Default” has the meaning assigned to that term in Article 7 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as from time to time
amended, and any successor statutes.

 

“Existing Letters of Credit” means the letters of credit issued before the
Effective Date and listed in Schedule 2.15 hereto.

 

“Facility Fee Rate” has the meaning specified in the Pricing Schedule.

 

“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof; provided, FATCA shall also
include any amendments to Sections 1471 through 1474 of the Code if, as amended,
FATCA provides a commercially reasonable mechanism to avoid the tax imposed
thereunder by satisfying the information reporting and other requirements of
FATCA.

 

5

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means on any one day the weighted average of the rate on
overnight Federal funds transactions with members of the Federal Reserve System
only arranged by Federal funds brokers as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, provided that if such day
is not a Business Day, the Federal Funds Rate shall be measured as of the
immediately preceding Business Day.

 

“Finance Company” means any Person which is (or would be but for the proviso to
the definition of such term) a Subsidiary of the Borrower and which is primarily
engaged in the business of a finance company.

 

“Finance Company Leverage Ratio” means the ratio of (i) Consolidated Debt less
Qualifying Subordinated Debt to (ii) the sum of Consolidated Net Worth and
Qualifying Subordinated Obligations.  For purposes of this definition any
preferred stock of a Consolidated Subsidiary held by a Person other than the
Borrower or a Wholly-Owned Subsidiary of the Borrower shall be included, at the
higher of its voluntary or involuntary liquidation value, in “Consolidated
Debt”.  Each of the capitalized terms used in this definition shall have the
meaning ascribed thereto in the Five-Year Credit Agreement dated as of July 28,
2003, as amended and in effect on the date hereof, among Textron Financial
Corporation, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent thereunder.

 

“Funding Date” means the date of the funding of a Loan made pursuant to a Notice
of Borrowing but does not mean the date of any conversion or continuation of the
interest rate applicable to any Loan pursuant to a Notice of
Conversion/Continuation.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board as in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money of that Person, (ii) that portion of obligations
with respect to Capital Leases which is properly classified as a liability on a
balance sheet of that Person in conformity with GAAP, (iii) notes payable of
that Person and drafts accepted by that Person representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
of that Person owed for all or any part of the deferred purchase price of
property or services which purchase price is (a) due more than twelve months
from the date of incurrence of the obligation in respect thereof, or
(b) evidenced by a note or similar written instrument, (v) all non-contingent
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument, (vi) all
indebtedness secured by any Lien on any property or asset owned by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person and (vii) any
guarantee of that Person, direct or indirect,

 

6

--------------------------------------------------------------------------------


 

of any indebtedness, note payable, draft accepted, or obligation described in
clauses (i)-(vi) above of any other Person.

 

“Initial Loans” means the initial Loans made under this Agreement.

 

“Interest Payment Date” means, (x) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Eurodollar Rate Loan;
provided that in the case of each Interest Period of six months, “Interest
Payment Date” shall also include each Interest Period Anniversary Date (or if
such day is not a Business Day, then the next succeeding Business Day) for such
Interest Period and (y) in the case of any Base Rate Loan, the last Business Day
of each calendar quarter.

 

“Interest Period” means any interest period applicable to a Eurodollar Rate Loan
as determined pursuant to Section 2.05(b) hereof.

 

“Interest Period Anniversary Date” means, for each Interest Period applicable to
a Eurodollar Rate Loan which is six months, the three-month anniversary of the
commencement of that Interest Period.

 

“Interest Rate Determination Date” means each date for calculating the
Eurodollar Rate for purposes of determining the interest rate in respect of an
Interest Period.  The Interest Rate Determination Date shall be the second
Business Day prior to the first day of the related Interest Period.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender” means JPMorgan Chase, Citibank, N.A., Bank of America, N.A.,
Deutsche Bank AG New York Branch or any other Lender designated by the Borrower
that may agree to issue letters of credit hereunder pursuant to an instrument in
form reasonably satisfactory to the Administrative Agent, each in its capacity
as an issuer of a Letter of Credit hereunder.  Any other Lender which is the
issuer of an Existing Letter of Credit is an Issuing Lender with respect
thereto.

 

“JPMorgan Chase” means JPMorgan Chase Bank, N.A., and its successors.

 

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the introduction to this Agreement and its or their successors and permitted
assigns.  Unless the context otherwise requires, any reference herein to
“Lender” (including each such reference in any indemnification, exculpation or
expense reimbursement provision of this Agreement) shall include each Issuing
Lender.

 

“Letter of Credit” means a letter of credit to be issued hereunder by an Issuing
Lender.

 

“Letter of Credit Fee Rate” has the meaning specified in the Pricing Schedule.

 

7

--------------------------------------------------------------------------------


 

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s Applicable Percentage of the sum of (x) the aggregate amount then owing
by the Borrower in respect of amounts paid by the Issuing Lender upon a drawing
under a Letter of Credit issued hereunder and (y) the aggregate amount then
available for drawing under all outstanding Letters of Credit.

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest).

 

“Loan” means a loan made pursuant to Section 2.01 of this Agreement.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Borrower to perform any
of its material payment obligations under this Agreement and the Notes or
(iii) the validity or enforceability of, or the rights of or remedies available
to the Lenders under, this Agreement and the Notes.

 

“Multiemployer Plan” has the meaning assigned to that term in
Section 4001(a)(3) of ERISA.

 

“Note” shall have the meaning set forth in Section 2.03(b) hereof.

 

“Notice of Borrowing” means a notice described in Section 2.01(b) hereof
substantially in the form of Exhibit E-1 hereto.

 

“Notice of Conversion/Continuation” means any notice delivered pursuant to
Section 2.02(a) hereof, which shall be substantially in the form of Exhibit E-2
hereto.

 

“Notice of Issuance” means any notice delivered pursuant to
Section 2.12(c) hereof.

 

“Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by its Chairman of the Board (if an
officer), its President, any Vice President of such corporation, its Chief
Financial Officer, its Treasurer or any Assistant Treasurer of such corporation.

 

“Other Taxes” has the meaning set forth in Section 2.14(b).

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant Register” has the meaning set forth in Section 9.01(f).

 

“PBGC” means the Pension Benefit Guaranty Corporation created by
Section 4002(a) of ERISA or any successor thereto.

 

8

--------------------------------------------------------------------------------


 

“Pension Plan” means any plan (other than a Multiemployer Plan) described in
Section 4021(a) of ERISA and not excluded pursuant to Section 4021(b) thereof,
which may be, is or has been established or maintained, or to which
contributions may be, are or have been made by the Borrower or any of its ERISA
Affiliates or as to which the Borrower would be considered as a “contributing
sponsor” for purposes of Title IV of ERISA at any relevant time.

 

“Permitted Encumbrances” means:

 

(i)            Liens for taxes, assessments or governmental charges or claims
the payment of which is not at the time required by Section 5.03;

 

(ii)           Statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other liens imposed by law incurred in the ordinary
course of business for sums not yet delinquent or being contested in good faith,
if such reserve or other appropriate provision, if any, as shall be required by
generally accepted accounting principles then in effect, shall have been made
therefor;

 

(iii)          Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);

 

(iv)          Any attachment or judgment Lien individually or in the aggregate
not in excess of $100,000,000 unless the judgment it secures shall, within 30
days after the entry thereof, not have been discharged or execution thereof
stayed pending appeal, or shall not have been discharged within 30 days after
the expiration of any such stay;

 

(v)           Leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or any of its Subsidiaries;

 

(vi)          Easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

 

(vii)         Any interest or title of a lessor under any lease;

 

(viii)        Liens arising from UCC financing statements regarding leases;

 

(ix)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods incurred in the ordinary course of business; and

 

(x)            Liens (a) of a collection bank on the items in the course of
collection, (b) attaching to investment accounts, trading accounts or brokerage
accounts incurred in the ordinary course of business, (c) in favor of a banking
or other financial institution arising as a matter of law encumbering deposits
or other funds maintained with a financial

 

9

--------------------------------------------------------------------------------


 

institution (including the right of set off) and which are customary in the
banking industry, (d) attaching to other prepayments, deposits or earnest money
in the ordinary course of business and (e) attaching to cash collateral posted
pursuant to a hedging, swap or similar contract entered into in the ordinary
course of business.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and any Governmental Authority.

 

“Pooled Basket Amount” means 3% of the consolidated total assets of Textron
Manufacturing and its Subsidiaries, all as determined in accordance with GAAP on
a consolidated basis for Textron Manufacturing and its Subsidiaries.

 

“Potential Event of Default” means a condition or event which, after notice or
lapse of time or both, would constitute an Event of Default if that condition or
event were not cured or removed within any applicable grace or cure period.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” shall mean the rate which JPMorgan Chase announces from time to
time as its prime rate, as in effect from time to time.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  JPMorgan Chase may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

 

“Pro Rata Share or pro rata Share” means, when used with reference to any Lender
and any described aggregate or total amount, the percentage designated as such
Lender’s Pro Rata Share set forth under the name of such Lender on the
applicable signature page of this Agreement, as such pro rata Share may be
adjusted pursuant to the terms of this Agreement.

 

“Purchasing Lender” has the meaning specified in Section 9.01(c).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

 

“Reimbursement Obligation” has the meaning specified in Section 2.12(d).

 

“Reportable Event” means a “reportable event” described in Section 4043(b) of
ERISA or in the regulations thereunder notice of which to PBGC is required
within 30 days after the occurrence thereof, or receipt of a notice of
withdrawal liability with respect to a Multiemployer Plan pursuant to
Section 4204 of ERISA.

 

“Required Lenders” means, as at any time any determination thereof is to be
made, the Lenders holding more than 50% of the Total Commitment or, if no
Commitments are in effect, more than 50% of the Total Outstanding Amount
(exclusive in each case of the Commitment, Loans and Letter of Credit
Liabilities of any Defaulting Lender).

 

10

--------------------------------------------------------------------------------


 

“Restricted Subsidiary” means each Subsidiary (or a group of Subsidiaries that
would constitute a Restricted Subsidiary if consolidated and which are engaged
in the same or related lines of business) of the Borrower now existing or
hereafter acquired or formed by the Borrower which (x) for the most recent
fiscal year of the Borrower, accounted for more than 5% of the consolidated
revenues of the Borrower and its Subsidiaries, or (y) as at the end of such
fiscal year, was the owner of more than 5% of the consolidated assets of the
Borrower and its Subsidiaries.  For purposes of this definition, the proviso to
the definition of Subsidiary shall not be applicable.

 

The “Screen” means Reuters Screen LIBOR01 Page. The Administrative Agent may
nominate an alternative source of screen rates if this page is replaced by
others which display rates for inter-bank deposits offered by leading banks in
London.

 

“Securities Act” means the Securities Act of 1933, as from time to time amended,
and any successor statutes.

 

“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than 50% of the total voting power of shares
of stock entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof is at the time owned
or controlled, directly or indirectly, by such Person or one or more of the
other Subsidiaries of such Person or a combination thereof; provided, however,
that (i) no Finance Company or any Subsidiary of any Finance Company and (ii) no
Person having consolidated assets less than $1,000,000 shall be treated as a
Subsidiary of the Borrower.

 

“Syndication Agents” has the meaning assigned to that term in the introduction
to this Agreement.

 

“Taxes” has the meaning set forth in Section 2.14(a).

 

“Termination Date” means March 23, 2015, or such later date to which the
Termination Date then in effect may be extended pursuant to Section 2.01(d), or
if any such day is not a Business Day, the next preceding Business Day.

 

“Termination Event” means (i) a Reportable Event with respect to any Pension
Plan, or (ii) the withdrawal of the Borrower or any of its ERISA Affiliates from
a Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of
intent to terminate a Pension Plan (including any such notice with respect to a
Pension Plan amendment referred to in Section 4041(e) of ERISA),  or (iv) the
institution of proceedings to terminate a Pension Plan by the PBGC, or (v) any
other event or condition which, to the best knowledge of the Borrower, would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan.

 

“Textron Manufacturing” means the Borrower and any Subsidiary of the Borrower
that is not a Finance Company; provided that, for purposes of this definition,
the exclusion set forth in subsection (ii) in the definition of Subsidiary shall
be disregarded.

 

11

--------------------------------------------------------------------------------


 

“Total Commitment” means, as at any date of determination, the aggregate
Commitments of all Lenders then in effect (as such Commitments may be reduced
from time to time pursuant to Section 2.07(a) hereof).  The original amount of
the Total Commitment is $1,000,000,000.

 

“Total Outstanding Amount” means, at any time, the sum of (i) the aggregate
outstanding principal amount of the Loans plus, without duplication, (ii) the
aggregate amount of the Letter of Credit Liabilities of all Lenders at such
time.

 

“2005 Credit Agreement” has the meaning assigned to that term in
Section 3.01(e).

 

“Type” means the designation of a Loan as either a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Withholding Agent” has the meaning set forth in Section 2.14(a).

 

Section 1.02         Accounting Terms and Determinations.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP,
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its consolidated subsidiaries delivered
to the Lenders; provided that, if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article 6 to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article 6 for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders; provided further that the implementation of Statement
of Financial Accounting Standards No. 142 shall not be deemed a change in GAAP
for purposes of the preceding proviso.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards No. 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

 

ARTICLE 2
AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

Section 2.01         Commitments.

 

(a)           Loans.  Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of the Borrower herein set
forth, each Lender hereby severally agrees to lend to the Borrower from time to
time during the period from and including the Effective Date to but not
including the Termination Date its pro rata Share of the Total Commitment.  Each
Lender’s Commitment and the Total Commitment shall expire in full on the
Termination Date.

 

12

--------------------------------------------------------------------------------


 

Amounts borrowed under this Section 2.01(a) may, subject to the limitations set
forth in this Agreement, be repaid and, up to but excluding the Termination
Date, be reborrowed.  The Loans and all other amounts owed hereunder with
respect to the Loans shall be paid in full no later than the Termination Date.

 

Borrowings on any Funding Date with respect to a  Loan under this
Section 2.01(a) shall be in Dollars, in an aggregate minimum amount of
$10,000,000 and integral multiples of $1,000,000 in excess of that amount or, if
less, the unutilized amount of the Total Commitment.  Notwithstanding the
foregoing, (i) no  Loan may be borrowed if the Total Outstanding Amount, after
giving effect to the Loan so requested and all other Loans then requested which
have not yet been funded, shall exceed the Total Commitment then in effect.

 

(b)           Notice of Borrowing.  Subject to Section 2.01(a), whenever the
Borrower desires to borrow under this Section 2.01, it shall deliver to the
Administrative Agent a Notice of  Borrowing (which may be telephonic,
confir[g88621ke05i001.gif]med promptly in writing) no later than 10:30 A.M. (New
York time) (x) in the case of a Base Rate Loan, on the proposed Funding Date and
(y) in the case of a Eurodollar Rate Loan, three Business Days in advance of the
proposed Funding Date.  The Notice of Borrowing shall specify (i) the proposed
Funding Date (which shall be a Business Day), (ii) the amount of the proposed
Loans, (iii) whether such Loans are to consist of Base Rate Loans or Eurodollar
Rate Loans or a combination thereof and the amounts thereof, and (iv) in the
case of Eurodollar Rate Loans, the Interest Period therefor.

 

Neither the Administrative Agent nor any Lender shall incur any liability to the
Borrower in acting upon any telephonic notice referred to above which the
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to borrow on behalf of the
Borrower or for otherwise acting in good faith under this Section 2.01(b) and,
upon funding of Loans by the Lenders in accordance with this Agreement pursuant
to any telephonic notice, the Borrower shall have borrowed such Loans hereunder.

 

Except as provided in Sections 2.01(c) and 2.09(d), a Notice of  Borrowing for a
Eurodollar Rate Loan (or telephonic notice in lieu thereof) shall be irrevocable
on and after the related Interest Rate Determination Date, and the Borrower
shall be bound to make a borrowing in accordance therewith.

 

(c)           Disbursement of Funds.  Promptly after receipt of a Notice of 
Borrowing pursuant to Section 2.01(b) (or telephonic notice in lieu thereof)
with respect to a  Loan, the Administrative Agent shall notify each Lender of
the proposed borrowing.  Each Lender shall make its pro rata Share of the amount
of such Loans available to the Administrative Agent in same day funds not later
than 12:00 Noon (New York time) on the Funding Date.  Such Loans of a Lender
shall be equal to such Lender’s pro rata Share of the aggregate amount of all
such Loans requested by the Borrower pursuant to the applicable Notice of 
Borrowing.  Upon satisfaction or waiver of the conditions precedent specified in
Section 3.01 (in the case of the Initial Loans) and Section 3.02 (in the case of
all Loans) the Administrative Agent shall make the proceeds of such Loans
available to the Borrower by causing an amount of funds equal to the proceeds of
all such Loans received by the Administrative Agent to be credited to an account
in New York City designated by the Borrower in same day funds.

 

13

--------------------------------------------------------------------------------


 

Unless the Administrative Agent shall have been notified by any Lender (which
notice may be telephonic, confirmed promptly in writing) prior to any Funding
Date (or, in the case of Base Rate Loans, not later than 12:00 Noon (New York
time) on the Funding Date) in respect of any  Loan that such Lender does not
intend to make available to the Administrative Agent such pro rata Share of such
Loan on such Funding Date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such Funding Date
and the Administrative Agent in its sole discretion may, but shall not be
obligated to, make available to the Borrower a corresponding amount on such
Funding Date.  If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on prompt demand from such Lender together
with interest thereon, for each day from such Funding Date until the date such
amount is paid to the Administrative Agent at the customary rate set by the
Administrative Agent for the correction of errors among Lenders for three
Business Days and thereafter at the Base Rate.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. 
Nothing in this Section 2.01(c) shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment hereunder or to prejudice any rights which
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

(d)           Extension of Commitments.

 

(i)            The Commitments may be extended, if at the time no Potential
Event of Default or Event of Default has occurred and is continuing, in the
manner and amount set forth in this Section 2.01(d), for a period of one year
measured from the Termination Date then in effect.  If the Borrower wishes to
request an extension of each Lender’s Commitment, it shall give notice to that
effect to the Administrative Agent not less than 45 days nor more than 90 days
prior to each anniversary of the date hereof that occurs on or prior to the
Termination Date then in effect, whereupon the Administrative Agent shall
promptly notify each of the Lenders of such request.  Each Lender will use its
best efforts to respond to such request, whether affirmatively or negatively, as
it may elect in its sole discretion, within 30 days of such request to the
Administrative Agent, but in any event no earlier than 30 days prior to the
Termination Date then in effect.  If any Lender shall not have responded
affirmatively within such 30-day period, such Lender shall be deemed to have
rejected the Borrower’s proposal to extend its Commitment, and only the
Commitments of those Lenders which have responded affirmatively shall be
extended, subject to receipt by the Administrative Agent of counterparts of an
Extension Agreement in substantially the form of Exhibit I hereto (the
“Extension Agreement”) duly completed and signed by the Borrower, the
Administrative Agent and all of the Lenders which have responded affirmatively. 
No extension of the Commitments pursuant to this Section 2.01(d) shall be
legally binding on any party hereto unless and until such Extension Agreement is
so executed and delivered by Lenders having at least 66 2/3% of the aggregate
amount of the Commitments; provided that the Termination Date may only be so
extended for two one-year periods.

 

(ii)           If any Lender rejects, or is deemed to have rejected, the
Borrower’s proposal to extend its Commitment, (A) this Agreement shall terminate
on the

 

14

--------------------------------------------------------------------------------


 

Termination Date then in effect with respect to such Lender, (B) the Borrower
shall pay to such Lender on such Termination Date any amounts due and payable to
such Lender on such date and (C) the Borrower may, if it so elects, designate a
Person not theretofore a Lender and acceptable to the Administrative Agent to
become a Lender, or agree with an existing Lender that such Lender’s Commitment
shall be increased, provided that the aggregate amount of the Commitments
following any designation or agreement may not exceed the aggregate amount of
the Commitments on the date hereof.  Upon execution and delivery by the Borrower
and such replacement Lender or other Person of an instrument of assumption in
form and amount satisfactory to the Administrative Agent and execution and
delivery of the Extension Agreement pursuant to Section 2.01(d)(i), such
existing Lender shall have a Commitment as therein set forth or such other
Person shall become a Lender with a Commitment as therein set forth and all the
rights and obligations of a Lender with such a Commitment hereunder.  On the
date of termination of any Lender’s Commitment as contemplated by this
paragraph, the respective participations of the other Lenders in all outstanding
Letters of Credit shall be redetermined on the basis of their respective
Commitments after giving effect to such termination, and the participation
therein of the Lender whose Commitment is terminated shall terminate; provided
that the Borrower shall, if and to the extent necessary to permit such
redetermination of participations in Letters of Credit within the limits of the
Commitments which are not terminated, prepay on such date a portion of the
outstanding Loans, and such redetermination and termination of participations in
outstanding Letters of Credit shall be conditioned upon its having done so.

 

(iii)          The Administrative Agent shall promptly notify the Lenders of the
effectiveness of each extension of the Commitments pursuant to this
Section 2.01(d).

 

Section 2.02         Notices of Conversion/Continuation.  (a)  Subject to the
provisions of Section 2.09 hereof, the Borrower shall have the option (i) to
convert at any time all or any part of the outstanding Base Rate Loans in an
aggregate minimum amount of $10,000,000 and integral multiples of $1,000,000 in
excess of that amount, to Eurodollar Rate Loans and (ii) upon the expiration of
any Interest Period applicable to outstanding Eurodollar Rate Loans, to continue
all or any portion of such Eurodollar Rate Loans in an aggregate minimum amount
of $10,000,000 and integral multiples of $1,000,000 in excess of that amount, as
Eurodollar Rate Loans.  The succeeding Interest Period(s) of such converted or
continued Eurodollar Rate Loan shall commence on the date of conversion in the
case of clause (i) above and on the last day of the Interest Period of the
Eurodollar Rate Loans to be continued in the case of clause (ii) above.

 

The Borrower shall deliver a Notice of Conversion/Continuation to the
Administrative Agent no later than 11:00 A.M. (New York City time) at least
three Business Days in advance of the proposed conversion/continuation date.  A
Notice of Conversion/Continuation shall specify (i) the proposed
conversion/continuation date (which shall be a Business Day), (ii) the amount of
the  Loan to be converted/continued, (iii) the nature of the proposed
conversion/continuation and (iv) the requested Interest Period.

 

Except as provided in Section 2.09(d) hereof, a Notice of
Conversion/Continuation for conversion to, or continuation of, a Eurodollar Rate
Loan shall be irrevocable on or after the

 

15

--------------------------------------------------------------------------------


 

related Interest Rate Determination Date, and the Borrower shall be bound to
convert or continue in accordance therewith.

 

(b)           Unless the Borrower shall have given the Administrative Agent
(x) a timely Notice of Conversion/Continuation in accordance with the provisions
of Section 2.02(a) hereof with respect to Eurodollar Rate Loans outstanding or
(y) written notice of its intent to prepay Eurodollar Rate Loans, furnished not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the last day of the Interest Period with respect to such Eurodollar Rate Loans,
the Borrower shall be deemed to have requested that such Eurodollar Rate Loans
be continued for an additional Interest Period of one month.

 

Section 2.03         Registry.  (a) The Administrative Agent shall maintain a
register (the “Register”) on which it will record the Commitment of each Lender,
each Loan made by such Lender, each repayment of any Loan made by such Lender,
the stated amount of each Letter of Credit and the principal amount of each
Lender’s outstanding Letter of Credit Liabilities.  Any such recordation by the
Administrative Agent on the Register shall constitute prima facie evidence
thereof, absent manifest error.  Each Lender shall record on its internal
records (including computerized systems) the foregoing information as to its own
Commitment, Loans and Letter of Credit Liabilities.  Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligations hereunder in respect of the Loans and the Letters of Credit.

 

(b)           The Borrower hereby agrees that, upon the request of the
Administrative Agent if so instructed by any Lender at any time, such Lender’s
Loans shall be evidenced by a promissory note substantially in the form of
Exhibit A hereto (a “Note”).  The Note issued to each Lender pursuant to this
Section 2.03(b) shall (i) be payable to such Lender and its registered assigns,
(ii) be payable in the principal amount of the outstanding Loans evidenced
thereby, (iii) provide that all Loans then outstanding shall be repaid on the
date as provided herein, (iv) bear interest as provided in the appropriate
clause of Section 2.05 hereof, (v) be entitled to the benefits of this
Agreement, and (vi) have attached thereto a schedule (a “Loans and Principal
Payments Schedule”) substantially in the form of the Schedule to Exhibit A
hereto.  At the time of the making of each Loan or principal payment in respect
thereof, each Lender may, and is hereby authorized to, make a notation on the
Loans and Principal Payments Schedule of the date and the amount of such Loan or
payment, as the case may be.  Notwithstanding the foregoing, the failure to make
a notation with respect to the making of any Loan, shall not limit or otherwise
affect the obligation of the Borrower hereunder or under the applicable Note
with respect to such Loan and payments of principal by the Borrower shall not be
affected by the failure to make a notation thereof on the appropriate Loans and
Principal Payments Schedule.

 

Section 2.04         Pro Rata Borrowings.  The Loans comprising each Borrowing
under this Agreement shall be made by the Lenders simultaneously and each
Lender’s  Loan shall be equal to such Lender’s pro rata Share of such
Borrowing.  It is understood that no Lender shall be responsible for any default
by any other Lender in its obligation to make a Loan hereunder and that each
Lender shall be obligated to make the Loans provided to be made by it hereunder
subject to the terms hereof, regardless of the failure of any other Lender to
fulfill its commitment to make Loans hereunder.

 

16

--------------------------------------------------------------------------------


 

Section 2.05         Interest.  (a) Rate of Interest on Loans.

 

The Borrower agrees to pay interest in respect of the unpaid principal amount of
each  Loan made to it from and including the date made to but not including the
date repaid.

 

(i)            Each Eurodollar Rate Loan shall bear interest on the unpaid
principal amount thereof for the applicable Interest Period at an interest rate
per annum equal to the sum of the Eurodollar Margin plus the applicable
Eurodollar Rate.

 

(ii)           Each Base Rate Loan shall bear interest on the unpaid principal
amount thereof at an interest rate per annum equal to the sum of the Base Rate
Margin plus the applicable Base Rate.

 

The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder in accordance with this Section 2.05(a) and Section 2.09(a). 
The Administrative Agent shall give prompt notice to the Borrower and Lenders of
each rate of interest so determined, and its determination thereof shall be
conclusive in the absence of manifest error.

 

(b)           Interest Periods.  In connection with each Eurodollar Rate Loan,
the Borrower shall elect an interest period (each an “Interest Period”) to be
applicable to such Loan, which shall be either a one, two, three or six month
period; provided that:

 

(i)            the Interest Period for each Eurodollar Rate Loan shall commence
on the date of such Loan;

 

(ii)           if an Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

(iii)          any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of such ending calendar month;

 

(iv)          no Interest Period shall extend beyond the Termination Date; and

 

(v)           there shall be no more than 30 Interest Periods outstanding at any
time.

 

(c)           Interest Payments.  Interest shall be payable on each Loan in
arrears on each Interest Payment Date applicable to that Loan, upon any
prepayment of that Loan (to the extent accrued on the amount being prepaid) and
when due and payable (whether at maturity, by acceleration or otherwise).

 

(d)           Computation of Interest.  Interest on Eurodollar Rate Loans shall
be computed on the basis of a 360-day year and the actual number of days elapsed
in the period during which it accrues and interest on Base Rate Loans shall be
computed on the basis of a 365-day year and

 

17

--------------------------------------------------------------------------------


 

the actual number of days elapsed in the period during which it accrues.  In
computing interest on any Loan, the date of the making of the Loan or, in the
case of a Eurodollar Rate Loan, the first day of an Interest Period, as the case
may be, shall be included and the date of payment or the expiration of an
Interest Period, as the case may be, shall be excluded; provided that if a Loan
is repaid on the same day on which it is made, one day’s interest shall be paid
on that Loan.

 

(e)           Post-Maturity Interest.  Any principal payments on the Loans not
paid when due and, to the extent permitted by applicable law, any interest, fee
or other amount not paid when due, in each case whether at stated maturity, by
notice of prepayment, by acceleration or otherwise, shall thereafter bear
interest payable upon demand at a rate per annum equal to the sum of 2% plus the
higher of (i) the rate of interest applicable to such Loans or (ii) the rate of
interest otherwise payable under this Agreement for Base Rate Loans.

 

Section 2.06         Commissions and Fee.  (a) Facility Fees.

 

(i)            The Borrower shall pay to the Administrative Agent for the
account of the Lenders a facility fee in Dollars at the Facility Fee Rate
accrued from and including the Effective Date to but not including the
Termination Date on the daily average aggregate amount of the Commitments
(whether used or unused).

 

(ii)           Such facility fees shall be computed on the basis of a year of
360 days and paid for the actual number of days elapsed.  Such facility fees
shall be paid quarterly in arrears on each March 31, June 30, September 30 and
December 31 and upon the date of termination of the Commitments in their
entirety (and, if later, the date the Loans shall be repaid in their entirety). 
From the effective date of any termination or reduction of Commitments, such
facility fees shall cease to accrue or be correspondingly reduced.  If the
Commitments are terminated in their entirety or reduced, facility fees accrued
on the total Commitments, or accrued on the aggregate amount of the reduction of
the Commitments (in the case of such a reduction), shall be payable on the
effective date of such termination or reduction.

 

(b)           Letter of Credit Fees.  The Borrower shall pay (i) to the
Administrative Agent for the account of the Lenders ratably a letter of credit
fee accruing daily on the aggregate undrawn amount of all outstanding Letters of
Credit at a rate per annum equal to the Letter of Credit Fee Rate for such day
and (ii) to each Issuing Lender for its own account, a letter of credit fronting
fee accruing daily on the aggregate amount then available for drawing under all
Letters of Credit issued by such Issuing Lender at such rate as may be mutually
agreed between the Borrower and such Issuing Lender from time to time.  Such
letter of credit fees shall be paid quarterly in arrears on each March 31,
June 30, September 30 and December 31 and upon the date of termination of the
Commitments in their entirety (and, if later, the date the Letter of Credit
Liabilities shall be reduced to zero); provided that the Borrower and an Issuing
Lender may agree to alternate dates for payment of the letter of credit fronting
fees for the account of such Issuing Lender.

 

(c)           Administrative Fees.  The Borrower agrees to pay to the
Administrative Agent an annual fee (the “Administrative Fee”) in Dollars in an
amount equal to the amount previously agreed to in writing by the Borrower and
the Administrative Agent.  Such Administrative Fee

 

18

--------------------------------------------------------------------------------


 

shall be payable quarterly in advance commencing on the date of this Agreement
and on each successive quarterly anniversary of such date, so long as any Loan
or Commitment is outstanding on such date; provided that if the Borrower shall
terminate the Commitments in their entirety pursuant to Section 2.09(a) prior to
the Termination Date, a pro rata portion of the Administrative Fee relating to
the period from the Termination Date to the end of the applicable quarter shall
be refundable.

 

(d)           Time of Payment.  The Borrower shall make payment of each Lender’s
facility and letter of credit fees and of the Administrative Agent’s
Administrative Fee hereunder, not later than Noon (New York City time) on the
date when due in Dollars and in immediately available funds, to the
Administrative Agent.  Upon receipt of any amount representing facility or
letter of credit fees paid pursuant to this Section 2.06, the Administrative
Agent shall pay such amount to the Lenders based upon their respective pro rata
Shares.

 

Section 2.07         Reductions in Commitments; Repayments and Payments.

 

(a)           Reductions of Total Commitment; Reductions of Defaulting Lender’s
Commitment.

 

After the Effective Date, the Borrower shall have the right, upon at least three
Business Days’ prior irrevocable written notice to the Administrative Agent, who
will promptly notify the Lenders thereof, by telephone confirmed in writing,
without premium or penalty, to permanently reduce or terminate the Total
Commitment, in whole at any time or in part from time to time, in minimum
aggregate amounts of $10,000,000 (unless the Total Commitment at such time is
less than $10,000,000, in which case, in an amount equal to the Total Commitment
at such time) and, if such reduction is greater than  $10,000,000, in integral
multiples of $5,000,000 in excess of such amount, provided that (i) any such
reduction of the Total Commitment shall apply to the Commitment of each Lender
in accordance with its pro rata Share of the aggregate of such reduction,
(ii) any such reduction in the Total Commitment shall be permanent and
(iii) after giving effect to any such reduction, the Total Commitment shall
equal or exceed the Total Outstanding Amount.

 

(b)           Voluntary Prepayments.

 

Subject, in the case of any Eurodollar Rate Loan, to Section 2.09(e), the
Borrower shall have the right to prepay any  Loan in whole at any time or in
part from time to time without premium or penalty in an aggregate minimum amount
of $10,000,000 and integral multiples of $1,000,000 in excess of that amount or,
if less, the outstanding principal amount of such Loan.  The Borrower shall give
notice (by telex or telecopier, or by telephone (confirmed in writing promptly
thereafter)) (which shall be irrevocable) to the Administrative Agent and each
Lender of each proposed prepayment hereunder, (x) with respect to Base Rate
Loans, not later than 10:30 A.M. (New York City time) on the Business Day
preceding the day of the proposed repayment and (y) with respect to Eurodollar
Rate Loans, at least three Business Days prior to the day of the proposed
prepayment, and in each case shall specify the proposed prepayment date (which
shall be a Business Day), the aggregate principal amount of the proposed
prepayment and which Loans are to be prepaid.

 

19

--------------------------------------------------------------------------------


 

(c)           Interest on Principal Amounts Prepaid.  All prepayments under this
Section 2.07 shall be made together with accrued and unpaid interest to the date
of such prepayment on the principal amount prepaid and any other amounts payable
pursuant to Section 2.09(e) of this Agreement.

 

(d)           Method and Place of Payment. All payments to be made by the
Borrower on account of principal and interest on each Loan shall be made without
setoff or counterclaim to the Administrative Agent, for the ratable account of
each Lender, not later than 12:00 Noon (New York time) on the date when due and
shall be made in Dollars and in same day funds.  Whenever any payment with
respect to any Loan shall be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension; provided, however, that with respect to Eurodollar
Rate Loans, if the next succeeding Business Day falls in another calendar month,
such payments shall be made on the next preceding Business Day.  The
Administrative Agent shall remit to each Lender its pro rata Share of all such
payments received in collected funds by the Administrative Agent for the account
of such Lender in respect of which such payment is made.

 

(e)           Order of Payment.  Upon the occurrence and during the continuance
of an Event of Default, all payments made by the Borrower to the Administrative
Agent (other than any fee or indemnification payments not specifically
designated under the terms of this Agreement as being for the benefit of the
Lenders) shall be applied by the Administrative Agent, on behalf of each Lender
based on its pro rata Share, (i) first, to the payment of expenses referred to
in Section 9.02 hereof, (ii) second, to the payment of the fees referred to in
Section 2.06 hereof, (iii) third, to the payment of accrued and unpaid interest
on such Lender’s Base Rate Loans until all such accrued interest has been paid,
(iv) fourth, to the payment of accrued and unpaid interest on such Lender’s
Eurodollar Rate Loans until all such accrued interest has been paid, (v) fifth,
to the payment of the unpaid principal amount of such Lender’s Base Rate Loans,
and (vi) sixth, to the payment of the unpaid principal amount of such Lender’s
Eurodollar Rate Loans.

 

Section 2.08         Use of Proceeds.  The proceeds of the Loans made or the
Letters of Credit issued by the Lenders may be used for acquisitions,
repurchases of capital stock of the Borrower, the funding of dividends payable
to shareholders of the Borrower and for general corporate purposes of the
Borrower.

 

Section 2.09         Special Provisions Governing Eurodollar Rate Loans. 
Notwithstanding any other provisions of this Agreement, the following provisions
shall govern with respect  to Eurodollar Rate Loans as to the matters covered:

 

(a)           Determination of Interest Rate.  As soon as practicable on an
Interest Rate Determination Date, the Administrative Agent shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) the interest rate which shall apply to the Eurodollar
Rate Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the Borrower and to each Lender.

 

20

--------------------------------------------------------------------------------


 

(b)           Substituted Rate of Borrowing. In the event that on any Interest
Rate Determination Date any Lender (including the Administrative Agent) shall
have determined (which determination shall be final and conclusive and binding
upon all parties but, with respect to the following clauses (i) and (ii)(B),
shall be made only after consultation with the Borrower and the Administrative
Agent) that:

 

(i)            by reason of any changes arising after the date of this Agreement
affecting the Eurodollar market or affecting the position of that Lender in such
market, adequate and fair means do not exist for ascertaining the applicable
interest rate by reference to the Eurodollar Rate with respect to the Eurodollar
Rate Loans as to which an interest rate determination is then being made; or

 

(ii)           by reason of (A) any change (including any changes proposed or
published prior to the date hereof) after the date hereof in any applicable law
or any governmental rule, regulation or order (or any interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation or order (including any thereof proposed or
published, prior to the date hereof)) or (B) other circumstances affecting that
Lender or the Eurodollar market or the position of that Lender in such market
(such as, for example, but not limited to, official reserve requirements
required by Regulation D to the extent not compensated pursuant to
Section 2.11), the Eurodollar Rate shall not represent the effective pricing to
that Lender for deposits in the applicable currency of comparable amounts for
the relevant period;

 

then, and in any such event, that Lender shall be an Affected Lender and it
shall promptly (and in any event as soon as possible after being notified of a
Borrowing) give notice (by telephone confirmed in writing) to the Borrower and
the Administrative Agent (which notice the Administrative Agent shall promptly
transmit to each other Lender) of such determination.  Thereafter, the Borrower
shall pay to the Affected Lender with respect to such Eurodollar Rate Loans,
upon written demand therefor, but only if such demand is made within 30 days of
the end of the Interest Period for such Interest Rate Determination Date, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as the Affected Lender in its sole
discretion shall reasonably determine) as shall be required to cause the
Affected Lender to receive interest with respect to such Affected Lender’s
Eurodollar Rate Loans for the Interest Period following that Interest Rate
Determination Date (such Interest Period being an “Affected Interest Period”) at
a rate per annum equal to the Eurodollar Margin in excess of the effective
pricing to the Affected Lender for deposits in Dollars to make or maintain
Eurodollar Rate Loans.  A certificate as to additional amounts owed the Affected
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted in good faith to the Borrower and the Administrative Agent by the
Affected Lender shall, absent manifest error, be final, conclusive and binding
for all purposes.

 

(c)           Required Termination and Prepayment.  In the event that on any
date any Lender shall have reasonably determined (which determination shall be
final and conclusive and binding upon all parties) that the making or
continuation of its Eurodollar Rate Loans (i) has become unlawful by, or would
be inconsistent with, compliance by that Lender in good faith with any law,
governmental rule, regulation or order (whether or not having the force of law
and whether or not failure to comply therewith would be unlawful), or (ii) has
become impracticable as a

 

21

--------------------------------------------------------------------------------


 

result of a contingency occurring after the date of this Agreement which
materially and adversely affects the Eurodollar market, then, and in any such
event, that Lender shall be an Affected Lender and it shall promptly give notice
(by telephone confirmed in writing) to the Borrower and the Administrative Agent
(which notice the Administrative Agent shall promptly transmit to each Lender)
of that determination.  Subject to the prior withdrawal of a Notice of 
Borrowing or prepayment of the Eurodollar Rate Loans of the Affected Lender as
contemplated by the following Section 2.09(d) hereof, the obligation of the
Affected Lender to make Eurodollar Rate Loans during any such period shall be
terminated at the earlier of the termination of the Interest Period then in
effect or when required by law and the Borrower shall no later than the
termination of the Interest Period in effect at the time any such determination
pursuant to this Section 2.09(c) is made or earlier, when required by law, repay
Eurodollar Rate Loans of the Affected Lender together with all interest accrued
thereon.

 

(d)           Options of the Borrower.  In lieu of paying an Affected Lender
such additional moneys as are required by Section 2.09(b), 2.09(h), 2.10 or 2.11
hereof or the prepayment of an Affected Lender required by Section 2.09(c),
hereof but in no event in derogation of Section 2.09(e) hereof, the Borrower may
exercise any one of the following options:

 

(i)            If the determination by an Affected Lender relates only to
Eurodollar Rate Loans then being requested by the Borrower pursuant to a Notice
of  Borrowing or a Notice of Conversion/Continuation, the Borrower may by giving
notice (by telephone confirmed in writing) to the Administrative Agent (who
shall promptly give similar notice to each Lender) no later than the date
immediately prior to the date on which such Eurodollar Rate Loans are to be
made, continued or converted withdraw as to the Affected Lender that Notice of 
Borrowing or Notice of Conversion/Continuation, as the case may be; or

 

(ii)           Upon written notice to the Administrative Agent and each Lender,
the Borrower may terminate the obligations of the Lenders to make Loans as, and
to convert Loans into, Eurodollar Rate Loans and in such event, the Borrower
shall, prior to the time any payment pursuant to Section 2.09(c) hereof is
required to be made or, if the provisions of Section 2.09(d) hereof are
applicable, at the end of the then current  Interest Period, convert all of such
Eurodollar Rate Loans into Base Rate Loans; or

 

(iii)          The Borrower may give notice (by telephone confirmed in writing)
to the Affected Lender and the Administrative Agent (who shall promptly give
similar notice to each Lender) and require the Affected Lender to make the
Eurodollar Rate Loan then being requested as a Base Rate Loan or to continue to
maintain its outstanding Base Rate Loan then the subject of a Notice of
Conversion/Continuation as a Base Rate Loan or to convert its Eurodollar Rate
Loan then outstanding that is so affected into a Base Rate Loan at the end of
the then current Interest Period (or at such earlier time as prepayment is
otherwise required to be made pursuant to Section 2.09(c) hereof), that notice
to pertain only to the Loans of the Affected Lender and to have no effect on the
obligations of the other Lenders to make or maintain Eurodollar Rate Loans or to
convert Base Rate Loans into Eurodollar Rate Loans.

 

22

--------------------------------------------------------------------------------


 

(e)           Compensation.  The Borrower shall compensate each Lender, upon
written request by that Lender (which request shall set forth in reasonable
detail the basis for requesting such amounts), for all reasonable losses,
expenses and liabilities (including, without limitation, any interest paid by
that Lender to lenders of funds borrowed by it to make or carry its Eurodollar
Rate Loans and any loss (other than loss of margins) sustained by that Lender in
connection with the re-employment of such funds), which that Lender may sustain
with respect to its Eurodollar Rate Loans if for any reason (other than a
default or error by that Lender) (i) a borrowing of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation or a telephonic request for borrowing, (ii) any
repayment or conversion of any of such Lender’s Eurodollar Rate Loans occurs on
a date which is not the last day of the Interest Period applicable to that
Eurodollar Rate Loan, (iii) any repayment of any such Lender’s Eurodollar Rate
Loans is not made on any date specified in a notice of repayment given by the
Borrower, or (iv) as a consequence of any other failure by the Borrower to repay
such Lender’s Eurodollar  Rate Loans when required by the terms of this
Agreement.

 

(f)            Affected Lender’s Obligation to Mitigate.  Each Lender agrees
that, as promptly as practicable after it becomes aware of the occurrence of an
event or the existence of a condition that would cause it to be an Affected
Lender under  Section 2.09(b) or 2.09(c) hereof, it will, to the extent not
inconsistent with such Lender’s internal policies, use reasonable efforts to
make, fund or maintain the affected Loans of such Lender through another
Applicable Lending Office if as a result thereof the additional moneys which
would otherwise be required to be paid in respect of such Loans pursuant to 
Section 2.09(b) hereof would be materially reduced or the illegality or other
adverse circumstances which would otherwise require prepayment of such Loans
pursuant to  Section 2.09(c) hereof would cease to exist and if, as determined
by such Lender, in its sole discretion, the making, funding or maintaining of
such Loans through such other Applicable Lending Office would not otherwise
materially adversely affect such Loans or such Lender.  The Borrower hereby
agrees to pay all reasonable expenses incurred by any Lender in utilizing
another Applicable Lending Office pursuant to this Section 2.09(f).

 

(g)           Booking of Loans.  Each Loan shall be booked by the Lender making
such Loan at, to, or for the account of, its Applicable Lending Office for such
Loan.

 

(h)           Increased Costs.  Except as provided in Section 2.09(b) or with
respect to Taxes or Domestic Taxes imposed on or with respect to any payment
made by the Borrower under this Agreement or any Note, which shall be governed
by Section 2.14, if, by reason of (x) after the date hereof, the introduction of
or any change (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation of any law or
regulation (whether or not proposed or published  prior to the date hereof), or
(y) the compliance with any guideline or request from any central bank or other
Governmental Authority or quasi governmental authority exercising control over
banks or financial institutions generally (whether or not having the force of
law):

 

(i)            any Lender (or its Applicable Lending Office) shall be subject to
any tax, duty or other charge with respect to its Eurodollar Rate Loans or
Letters of Credit or its obligation to make Eurodollar Rate Loans or its
obligations hereunder in respect of Letters of Credit or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

23

--------------------------------------------------------------------------------


 

(ii)           any reserve (including, without limitation, any imposed by the
Board), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit (including letters of credit and participations
therein) extended by, any Lender’s Applicable Lending Office shall be imposed or
deemed applicable or any other condition affecting its Eurodollar Rate Loans or
Letters of Credit or its obligation to make Eurodollar Rate Loans or its
obligations hereunder in respect of Letters of Credit shall be imposed on any
Lender or its Applicable Lending Office or the interbank Eurodollar market;

 

and as a result thereof there shall be any increase in the cost to that Lender
of agreeing to make or making, funding or maintaining Eurodollar Rate Loans or
of issuing or participating in any Letters of Credit (except to the extent such
Lender is entitled to compensation therefor during the relevant Interest Period
pursuant to Section 2.07(e) or Section 2.11), or there shall be a reduction in
the amount received or receivable by that Lender or its Applicable Lending
Office or such Issuing Lender, then the Borrower shall from time to time, upon
written notice from and demand by that Lender or Issuing Lender (which shall be
promptly furnished upon the Lenders being made subject thereto) (with a copy of
such notice and demand to the Administrative Agent), pay to the Administrative
Agent for the account of that Lender or Issuing Lender, within five Business
Days after the date specified in such notice and demand, additional amounts
sufficient to indemnify that Lender or Issuing Lender against such increased
cost.  A certificate as to the basis for and calculation of the amount of such
increased cost, submitted to the Borrower and the Administrative Agent by that
Lender or Issuing Lender, shall, absent manifest error, be final, conclusive and
binding for all purposes.

 

(i)            Certain Requirements.  Notwithstanding anything herein to the
contrary, (x) the Dodd Frank Wall Street Reform and Consumer Protection Act, and
all requests, rules, guidelines and directives promulgated thereunder and
(y) all requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States
regulatory authorities, in each case pursuant to Basel III, shall be deemed to
have been adopted after the date hereof, regardless of the date enacted or
adopted.

 

(j)            Assumption Concerning Funding of Eurodollar Rate Loans. 
Calculation of all amounts payable to a Lender under this Section 2.09 in
respect of a Eurodollar Rate Loan shall be made as though that Lender had
actually funded its Eurodollar Rate Loan through the purchase of a Eurodollar
deposit, bearing interest at the Eurodollar Rate applicable to such Eurodollar
Rate Loan in an amount equal to the amount of the Eurodollar Rate Loan and
having a maturity comparable to the relevant Interest Period and through the
transfer of such Eurodollar deposit, from an offshore office of that Lender to a
domestic office of that Lender in the United States of America; provided,
however, that each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumption shall be utilized only for the
calculations of amounts payable under this  Section 2.09.

 

(k)           Eurodollar Rate Loans After Default.  After the occurrence of and
during the continuance of a Potential Event of Default or an Event of Default,
the Administrative Agent may, upon the request of the Required Lenders, prohibit
Loans from being requested as, converted into or continued as Eurodollar Rate
Loans.

 

24

--------------------------------------------------------------------------------


 

Section 2.10         Capital Requirements.  If while any portion of the Total
Commitment is in effect or any Loans are outstanding, any Lender determines that
the adoption of any law, treaty, rule, regulation, guideline or order regarding
capital adequacy or capital maintenance or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Lender, with any request or
directive regarding capital adequacy or capital maintenance (whether or not
having the force of law and whether or not the failure to comply therewith would
be unlawful) of any such Governmental Authority, central bank or comparable
agency, has or would have the effect of increasing the amount of capital
required to be maintained by such Lender or by any corporation controlling such
Lender (including, without limitation, with respect to any Lender’s Commitment),
then the Borrower shall from time to time, within 15 days of written notice and
demand from such Lender (with a copy to the Administrative Agent), pay to the
Administrative Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for the cost of such additional required
capital, to the extent such Lender determines such increase to be attributable
to the existence, issuance or maintenance of such Loans, Letters of Credit, or
obligations for the account of the Borrower.  A certificate showing in
reasonable detail the computations made in arriving at such cost, submitted to
the Borrower and the Administrative Agent by such Lender shall, absent manifest
error, be final, conclusive and binding for all purposes.

 

Section 2.11         Regulation D Compensation.  If and so long as a reserve
requirement of the type described in the definition of “Eurodollar Reserve
Percentage” is prescribed by the Board of Governors of the Federal Reserve
System (or any successor), each Lender subject to such requirement may require
the Borrower to pay, contemporaneously with each payment of interest on each of
such Lender’s Eurodollar Loans additional interest on such Eurodollar Loan at a
rate per annum determined by such Lender up to but not exceeding the excess of
(a) (i) the applicable Eurodollar Rate divided by (ii) one minus the Eurodollar
Reserve Percentage over (b) the applicable Eurodollar Rate. Any Lender wishing
to require payment of such additional interest (x) shall so notify the Borrower
and the Administrative Agent, in which case such additional interest on the
Eurodollar Loans of such Lender shall be payable to such Lender at the place
indicated in such notice with respect to each Interest Period commencing at
least three Business Days after such Lender gives such notice and (y) shall
notify the Borrower at least five Business Days before each date on which
interest is payable on the Eurodollar Loans of the amount then due it under this
Section.

 

Section 2.12         Letters of Credit.  (a) Existing Letters of Credit.  On the
Effective Date, each Issuing Lender that has issued an Existing Letter of Credit
shall be deemed, without further action by any party hereto, to have sold to
each Lender, and each Lender shall be deemed, without further action by any
party hereto, to have purchased from the Issuing Lender, a participation in such
Existing Letter of Credit and the related Letter of Credit Liabilities to the
extent of its Applicable Percentage.  On and after the Effective Date, each
Existing Letter of Credit shall constitute a Letter of Credit for all purposes
hereof.  An Existing Letter of Credit may contain a statement to the effect that
such Existing Letter of Credit is issued for the account of a Subsidiary of the
Borrower; provided, however, that notwithstanding such statement, the Borrower
shall be the actual account party for all purposes of this Credit Agreement for
such Existing Letter of Credit and such statement shall not affect the
Borrower’s reimbursement obligations hereunder with respect to such Existing
Letter of Credit.  The Existing Letters of

 

25

--------------------------------------------------------------------------------


 

Credit include certain Letters of Credit denominated in certain currencies other
than Dollars.  Notwithstanding the limitation in Section 2.12(b) that Letters of
Credit issued pursuant to this Agreement shall be denominated solely in Dollars,
such Existing Letters of Credit (and renewals and extensions thereof) may be
maintained in the respective currencies in which they are currently denominated
pursuant to procedures mutually satisfactory to the Borrower, the Issuing Lender
and the Administrative Agent pursuant to which the Dollar equivalent thereof
shall be determined from time to time and such Dollar equivalent shall be
utilized for purposes of determining the rights and obligations of the Lenders
hereunder with respect to such Existing Letters of Credit; provided that (i) in
no event shall any Lender be required to make payment hereunder in any currency
other than Dollars, (ii) in no event shall any change in the Dollar equivalent
of any such Existing Letter of Credit cause the Total Outstanding Amount to
exceed the Total Commitment and (iii) the foregoing shall not affect the
obligation of the Borrower to reimburse the Issuing Lender for any drawing under
any such Existing Letter of Credit in the currency in which such drawing was
made.

 

(b)           Commitment to Issue Letters of Credit.  Subject to the terms and
conditions hereof, each Issuing Lender agrees to issue Letters of Credit
denominated in Dollars from time to time before the Termination Date upon the
request of the Borrower; provided that, (i) immediately after each Letter of
Credit is issued (A) the Total Outstanding Amount shall not exceed the Total
Commitment and (B) the aggregate amount of the Letter of Credit Liabilities
shall not exceed $200,000,000 and (ii) no Letter of Credit is for the benefit,
directly or indirectly, of any Governmental Authority other than any
Governmental Authority of the United States, or any state or other political
subdivision thereof.  Upon the date of issuance by an Issuing Lender of a Letter
of Credit, the Issuing Lender shall be deemed, without further action by any
party hereto, to have sold to each Lender, and each Lender shall be deemed,
without further action by any party hereto, to have purchased from the Issuing
Lender, a participation in such Letter of Credit and the related Letter of
Credit Liabilities to the extent of its Applicable Percentage.

 

(c)           Method for Issuance; Terms; Extensions.

 

(i)            The Borrower shall give the Issuing Lender notice at least three
Business Days (or such shorter notice as may be acceptable to the Issuing Lender
in its discretion) prior to the requested issuance of a Letter of Credit (or, in
the case of renewal or extension, prior to the Issuing Lender’s deadline for
notice of nonextension) specifying the date such Letter of Credit is to be
issued, and describing the terms of such Letter of Credit and the nature of the
transactions to be supported thereby (such notice, including any such notice
given in connection with the extension of a Letter of Credit, a “Notice of
Issuance”).  Upon receipt of a Notice of Issuance, the Issuing Lender shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Lender of the contents thereof and of the amount of such
Lender’s participation in such Letter of Credit.

 

(ii)           The obligation of the Issuing Lender to issue each Letter of
Credit shall, in addition to the conditions precedent set forth in Section 3.02
be subject to the conditions precedent that such Letter of Credit shall be in
such form and contain such terms as shall be reasonably satisfactory to the
Issuing Lender and that the Borrower shall have executed and delivered such
other customary instruments and agreements relating to such

 

26

--------------------------------------------------------------------------------


 

Letter of Credit as the Issuing Lender shall have reasonably requested;
provided, however, that any Issuing Lender (other than JPMorgan Chase) may
decline to issue any Letter of Credit (other than any Existing Letter of Credit
and renewals or extensions thereof) at such Issuing Lender’s sole discretion
(including, without limitation, if such Issuing Lender’s internal policies do
not permit the issuance of a letter of credit for the purposes for which such
Letter of Credit is being requested).  The Borrower shall also pay to the
Issuing Lender for its own account issuance, drawing, amendment, settlement and
extension charges, if any, in the amounts and at the times as agreed between the
Borrower and the Issuing Lender.  Subject to the terms and conditions of this
Agreement, JPMorgan Chase shall act as the Issuing Lender if no other Lender
desires to act in such capacity with respect to a Notice of Issuance.

 

(iii)          The extension or renewal of any Letter of Credit shall be deemed
to be an issuance of such Letter of Credit, and if any Letter of Credit contains
a provision pursuant to which it is deemed to be extended unless notice of
termination is given by the Issuing Lender, the Issuing Lender shall timely give
such notice of termination unless it has theretofore timely received a Notice of
Issuance and the other conditions to issuance of a Letter of Credit have also
theretofore been met with respect to such extension.  Each Letter of Credit
shall expire at or before the close of business on the date that is one year
after such Letter of Credit is issued (or, in the case of any renewal or
extension thereof, one year after such renewal or extension); provided that
(A) a Letter of Credit may contain a provision pursuant to which it is deemed to
be extended on an annual basis unless notice of termination is given by the
Issuing Lender and (B) in no event will a Letter of Credit expire (including
pursuant to a renewal or extension thereof) on a date later than the fifth
Business Day prior to the Termination Date.

 

(d)           Payments; Reimbursement Obligations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Issuing Lender shall notify
the Administrative Agent and the Administrative Agent shall promptly notify the
Borrower and each other Lender as to the amount to be paid as a result of such
demand or drawing and the date such payment is to be made by the Issuing Lender
(the “Payment Date”).  The Borrower shall be irrevocably and unconditionally
obligated to reimburse the Issuing Lender for any amounts paid by the Issuing
Lender upon any drawing under any Letter of Credit, without presentment, demand,
protest or other formalities of any kind, which reimbursement may be made
through the borrowing of a Base Rate Loan as set forth in Section 2.12(d)(ii). 
Such reimbursement shall be due on the Payment Date; provided that no such
payment shall be due from the Borrower any earlier than the date of receipt by
it of notice of its obligation to make such payment (or, if such notice is
received by the Borrower after 10:00 A.M. (New York City time) on any date, on
the next succeeding Business Day); and provided further that if and to the
extent any such reimbursement is not made by the Borrower in accordance with
this clause (i) or clause (ii) below on the Payment Date, then (irrespective of
when notice thereof is received by the Borrower), such reimbursement obligation
shall bear interest, payable on demand, for each day from and including the
Payment Date to but not including the date such reimbursement

 

27

--------------------------------------------------------------------------------


 

obligation is paid in full at a rate per annum equal to the rate applicable to
Base Rate Loans for such day.

 

(ii)           If the Commitments remain in effect on the Payment Date, all such
amounts paid by the Issuing Lender and remaining unpaid by the Borrower after
the date and time required by Section 2.12(d)(i) (a “Reimbursement Obligation”)
shall, if and to the extent that the amount of such Reimbursement Obligation
would be permitted as a Borrowing of  Loans pursuant to Section 3.02, and unless
the Borrower otherwise instructs the Administrative Agent by not less than one
Business Day’s prior notice, convert automatically to Base Rate Loans on the
date such Reimbursement Obligation arises.  The Administrative Agent shall, on
behalf of the Borrower (which hereby irrevocably directs the Administrative
Agent so to act on its behalf), give notice no later than 12:00 Noon (New York
City time) on such date requesting each Lender to make, and each Lender hereby
agrees to make, a Base Rate Loan, in an amount equal to such Lender’s Applicable
Percentage of the Reimbursement Obligation with respect to which such notice
relates.  Each Lender shall make such Loan available to the Administrative Agent
at its address referred to in Section 9.07 in immediately available funds, not
later than 2:00 P.M. (New York City time), on the date specified in such
notice.  The Administrative Agent shall promptly pay the proceeds of such Loans
to the Issuing Lender, which shall immediately apply such proceeds to repay the
Reimbursement Obligation.

 

(iii)          To the extent the Reimbursement Obligation is not refunded by a
Lender pursuant to clause (ii) above, such Lender will pay to the Administrative
Agent, for the account of the Issuing Lender, immediately upon the Issuing
Lender’s demand at any time during the period commencing after such
Reimbursement Obligation arises until reimbursement therefor in full by the
Borrower, an amount equal to such Lender’s Applicable Percentage of such
Reimbursement Obligation, together with interest on such amount for each day
from the date of the Issuing Lender’s demand for such payment (or, if such
demand is made after 1:00 P.M. (New York City time) on such date, from the next
succeeding Business Day) to the date of payment by such Lender of such amount at
a rate of interest per annum equal to the Federal Funds Rate for the first three
Business Days after the date of such demand and thereafter at a rate per annum
equal to the Base Rate for each additional day.  The Issuing Lender will pay to
each Lender ratably all amounts received from the Borrower for application in
payment of its Reimbursement Obligations in respect of any Letter of Credit, but
only to the extent such Lender has made payment to the Issuing Lender in respect
of such Letter of Credit pursuant hereto; provided that in the event such
payment received by the Issuing Lender is required to be returned, such Lender
will return to the Issuing Lender any portion thereof previously distributed to
it by the Issuing Lender.

 

(e)           Obligations Absolute.  The obligations of the Borrower and each
Lender under subsection (d) above shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under all circumstances whatsoever, including without limitation
the following circumstances:

 

28

--------------------------------------------------------------------------------


 

(i)            any lack of validity or enforceability of this Agreement or any
Letter of Credit or any document related hereto or thereto;

 

(ii)           any amendment or waiver of or any consent to departure from all
or any of the provisions of this Agreement or any Letter of Credit or any
document related hereto or thereto, provided by any party affected thereby;

 

(iii)          the use which may be made of the Letter of Credit by, or any acts
or omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

 

(iv)          the existence of any claim, set-off, defense or other rights that
the Borrower may have at any time against a beneficiary of a Letter of Credit
(or any Person for whom the beneficiary may be acting), any Lender (including
the Issuing Lender) or any other Person, whether in connection with this
Agreement or the Letter of Credit or any document related hereto or thereto or
any unrelated transaction;

 

(v)           any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

 

(vi)          payment under a Letter of Credit against presentation to the
Issuing Lender of documents that do not comply with the terms of such Letter of
Credit;

 

(vii)         any termination of the Commitments prior to, on or after the
Payment Date for any Letter of Credit, whether at the scheduled termination
thereof, by operation of Article 7 or otherwise; or

 

(viii)        any other act or omission to act or delay of any kind by any
Lender (including the Issuing Lender), the Administrative Agent or any other
Person or any other event or circumstance whatsoever that might, but for the
provisions of this subsection (viii), constitute a legal or equitable discharge
of or defense to the Borrower’s or the Lender’s obligations hereunder;

 

provided, that this Section 2.12(e) shall not limit the rights of the Borrower
or any Lender under Section 2.12(f)(ii).

 

(f)            Indemnification; Expenses.

 

(i)            The Borrower hereby indemnifies and holds harmless each Lender
and the Administrative Agent and the officers, directors, employees, agents and
advisors and affiliates of each of them from and against any and all claims,
damages, losses, liabilities, costs or expenses which it may reasonably incur in
connection with a Letter of Credit issued pursuant to this Section 2.12;
provided that the Borrower shall not be required to indemnify any Lender, or the
Administrative Agent, for any claims, damages, losses, liabilities, costs or
expenses, to the extent found by a court of competent jurisdiction to have been
caused by the gross negligence or willful misconduct of such Person.

 

29

--------------------------------------------------------------------------------


 

(ii)           Neither any Lender nor the Administrative Agent nor any of their
officers or directors or employees or agents shall be liable or responsible, by
reason of or in connection with the execution and delivery or transfer of or
payment or failure to pay under any Letter of Credit, including without
limitation any of the circumstances enumerated in subsection (e) above; provided
that, notwithstanding Section 2.12(e), the Borrower shall have a claim for
direct (but not consequential) damage suffered by it, to the extent finally
determined by a court of competent jurisdiction to have been caused by (x) the
Issuing Lender’s gross negligence or willful misconduct in determining whether
documents presented under any Letter of Credit complied with the terms of such
Letter of Credit or (y) the Issuing Lender’s failure to pay under any Letter of
Credit after the presentation to it of documents strictly complying with the
terms and conditions of the Letter of Credit; provided further that each Lender
shall have a claim for direct (but not consequential) damage suffered by it, to
the extent finally determined by a court of competent jurisdiction to have been
caused by the Issuing Lender’s gross negligence or willful misconduct in
determining whether documents presented under any Letter of Credit complied with
the terms of such Letter of Credit.  The parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(iii)          Nothing in this subsection (f) is intended to limit the
obligations of the Borrower under any other provision of this Agreement.  To the
extent the Borrower does not indemnify an Issuing Lender as required by this
subsection, the Lenders agree to do so ratably in accordance with their
Commitments.

 

(g)           Stop Issuance Notice.  If the Required Lenders reasonably
determine at any time that the conditions set forth in Section 3.02 would not be
satisfied in respect of a Borrowing at such time, then the Required Lenders may
request that the Administrative Agent issue a “Stop Issuance Notice”, and the
Administrative Agent shall issue such notice to each Issuing Lender.  Such Stop
Issuance Notice shall be withdrawn upon a determination by the Required Lenders
that the circumstances giving rise thereto no longer exist.  No Letter of Credit
shall be issued while a Stop Issuance Notice is in effect. The Required Lenders
may request issuance of a Stop Issuance Notice only if there is a reasonable
basis therefor, and shall consider reasonably and in good faith a request from
the Borrower for withdrawal of the same on the basis that the conditions in
Section 3.02 are satisfied; provided that the Administrative Agent and the
Issuing Lenders may and shall conclusively rely upon any Stop Issuance Notice
while it remains in effect.

 

(h)           Other Documentation.  If the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to or
entered into by the Issuing Lender relating to any Letter of Credit are not
consistent with the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall control; provided that, to the extent the
Issuing Lender so agrees in such other documentation, its liabilities and
responsibilities in connection with a Letter of Credit may be governed thereby
rather than by subsection (f)(ii), but

 

30

--------------------------------------------------------------------------------


 

such agreement by the Issuing Lender may not directly or indirectly alter the
rights and obligations of any other Lender under this Agreement.

 

(i)            Applicability of ISP and UCP.  If so expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each Letter of Credit.

 

(j)            Resignation as Issuing Lender.  Notwithstanding anything to the
contrary contained herein, any Issuing Lender other than JPMorgan Chase may,
upon 10 days’ notice to the Borrower and the Administrative Agent, resign as
Issuing Lender.  If an Issuing Lender resigns as Issuing Lender, it shall retain
all the rights, powers, privileges and duties of an Issuing Lender hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as Issuing Lender and all Letter of Credit Liabilities with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Reimbursement Obligations pursuant to
Section 2.12(d)).

 

Section 2.13         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           Fees shall cease to accrue on the unused portion of the Commitment
of such Defaulting Lender pursuant to Section 2.06(a).

 

(b)           If any Letter of Credit Liabilities exist at the time such Lender
becomes a Defaulting Lender then:

 

(i)            provided no Event of Default shall have occurred and be
continuing, the Letter of Credit Liabilities of such Defaulting Lender shall be
automatically reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of each
non-Defaulting Lender’s Loans plus its Letter of Credit Liabilities does not
exceed such non-Defaulting Lender’s Commitment;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by the Administrative Agent or any Issuing Lender that has an
outstanding Letter of Credit (x) first, either (A) procure the reduction or
termination of the Defaulting Lender’s Letter of Credit Liabilities (after
giving effect to any partial reallocation pursuant to clause (i) above) or (B)
cash collateralize for the benefit of the Issuing Lender(s) only the Borrower’s
obligations corresponding to such Defaulting Lender’s Letter of Credit
Liabilities (after giving effect to any partial reallocation pursuant to clause
(i) above) for so long as such Letter of Credit Liabilities are outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s Letter of Credit Liabilities pursuant to clause (ii) above,
the Borrower shall not

 

31

--------------------------------------------------------------------------------


 

be required to pay any fees to such Defaulting Lender pursuant to Section
2.06(b) with respect to such Defaulting Lender’s Letter of Credit Liabilities
during the period and to the extent such Defaulting Lender’s Letter of Credit
Liabilities are cash collateralized;

 

(iv)          to the extent that the Letter of Credit Liabilities of the
Defaulting Lender are reallocated pursuant to clause (i) above, then the letter
of credit fees payable to the Lenders pursuant to Section 2.06(b) shall to the
same extent be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

 

(v)           if all or any portion of such Defaulting Lender’s Letter of Credit
Liabilities is not reallocated, reduced, terminated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of the Issuing Lender(s) or any other Lender hereunder, all letter of
credit fees payable under Section 2.06(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Lender(s) until and to the
extent that such Letter of Credit Liabilities are reallocated, reduced,
terminated and/or cash collateralized.

 

(c)           So long as such Lender is a Defaulting Lender, the Issuing Lenders
shall not be required to issue, amend, extend or increase any Letter of Credit,
unless the Defaulting Lender’s Letter of Credit Liabilities after giving effect
thereto will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or reduced, terminated and/or cash collateralized in accordance with Section
2.13(b), and participating interests in any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.13(b)(i) (and such Defaulting Lender shall not participate
therein).

 

(d)           In the event that the Administrative Agent, the Borrower and the
Issuing Lenders reasonably determine that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Letter of Credit Liabilities of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine is necessary in order for such Lender to hold such Loans
in accordance with its Applicable Percentage, and upon such purchase such Lender
shall cease to be a Defaulting Lender and any cash collateral posted for its
Letter of Credit Liabilities shall be released; provided that there shall be no
retroactive effect on fees which were not paid pursuant to Section 2.13(a) or
which were reallocated pursuant to Section 2.13(b)(iv) and (v).

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.01, 2.12 or 8.04, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender under this Agreement for the benefit of the Administrative Agent or
any Issuing Lender to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

32

--------------------------------------------------------------------------------


 

Section 2.14         Taxes.

 

(a)           Any and all payments by the Borrower to or for the account of any
Lender or the Administrative Agent hereunder or under any Note shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, (i) in the case of each Lender and
the Administrative Agent, taxes imposed on or measured by its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof, (ii) in the case of each Lender, taxes imposed on
or measured by its income, and franchise or similar taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, and (iii) taxes resulting from FATCA (all such non-excluded
taxes, duties, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as its “Taxes”, and all such excluded
taxes being hereinafter referred to as its “Domestic Taxes”).  If the Borrower
or the Administrative Agent (the “Withholding Agent”) shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Administrative Agent, (i) the sum payable by the
Borrower shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Withholding Agent shall make such deductions,
(iii) such Withholding Agent shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law and (iv)
if the Withholding Agent is the Borrower, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.07, the original
or a certified copy of a receipt evidencing payment thereof.

 

(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (hereinafter referred to as “Other Taxes”).

 

(c)           The Borrower agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 2.14) paid or payable by such
Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto; provided, the Borrower shall not be obligated to indemnify any party
hereunder pursuant to this Section for penalties, interest or similar
liabilities arising therefrom or with respect thereto to the extent such
penalties, interest or similar liabilities are attributable to the gross
negligence or willful misconduct by such party.  In addition, the Borrower
agrees to indemnify the Administrative Agent and each Lender for all Domestic
Taxes and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, in each case to the extent that such Domestic
Taxes result from any payment or indemnification pursuant to this Section for
(i) Taxes or Other Taxes imposed by any jurisdiction other than the United
States or (ii) Domestic Taxes of the Administrative Agent or such Lender, as the
case may be.  This indemnification shall be made within 15 days from the date
such Lender or the Administrative Agent (as the case may be) makes demand
therefor.

 

33

--------------------------------------------------------------------------------


 

(d)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder or under any Note shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.14(e), (f), (g) and (h) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense (and the
Borrower has not elected to reimburse such cost or expense) or would materially
prejudice the legal or commercial position of such Lender.

 

(e)           Without limiting the foregoing, at the times indicated herein,
each Lender organized under the laws of a jurisdiction outside the United States
shall provide the Borrower and the Administrative Agent with Internal Revenue
Service form W-8BEN, W-8IMY (accompanied by a form W-8ECI, W-8BEN, W-9 and other
certification documents from each beneficial owner, as applicable) or W-8ECI (in
each case accompanied by any statements which may be required under applicable
Treasury regulations), as appropriate, or any successor form prescribed by the
Internal Revenue Service, certifying that such Lender is entitled to receive
payments under this Agreement (i) without deduction or withholding of any United
States federal income taxes or (ii) subject to a reduced rate of United States
federal withholding tax, unless, in each case of clause (i) and (ii) of this
Section 2.14(e), an event (including, without limitation, any change in treaty,
law or regulation) has occurred prior to the date on which any such delivery
would otherwise be required which renders such forms inapplicable or which would
prevent the Lender from duly completing and delivering any such form with
respect to it and the Lender advises the Borrower and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of such taxes. Such forms shall be provided (x) on or prior to the
date of the Lender’s execution and delivery of this Agreement in the case of
each Lender listed on the signature pages hereof, and on or prior to the date on
which it becomes a Lender in the case of each other Lender, and (y) on or before
the date that such form expires or becomes obsolete or after the occurrence of
any event requiring a change in the most recent form so delivered by the
Lender.  If the form provided by a Lender at the time such Lender first becomes
a party to this Agreement indicates a United States interest withholding tax
rate in excess of zero, United States withholding tax at such rate shall be
considered excluded from “Taxes” as defined in Section 2.14(a) and shall not be
subject to indemnification pursuant to Section 2.14(c), unless the assignor of
such Lender was entitled, at the time of such assignment, to receive additional
amounts from the Borrower with respect to such withholding taxes pursuant to
Section 2.14(a).  In addition, to the extent that for reasons other than a
change of treaty, law or regulation any Lender becomes subject to an increased
rate of United States interest withholding tax while it is a party to this
Agreement, United States withholding tax at such increased rate shall be
considered excluded from “Taxes” as defined in Section 2.14(a).

 

34

--------------------------------------------------------------------------------


 

(f)            Any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), executed originals of Internal
Revenue Service form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is exempt from U.S. Federal backup
withholding tax.

 

(g)           If a payment made to a Lender hereunder or under any Note would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for the
purposes of this Section 2.14(g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement, whether or not included in the
definition of FATCA.

 

(h)           Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(i)            For any period with respect to which a Lender organized under the
laws of a jurisdiction outside the United States has failed to provide the
Borrower with the appropriate form in accordance with Section 2.14(e) (unless
such failure is excused by the terms of Section 2.14(e)), such Lender shall not
be entitled to indemnification under Section 2.14(a) or 2.14(c) with respect to
Taxes imposed by the United States; provided, however, that should a Lender,
which is otherwise exempt from or subject to a reduced rate of withholding tax,
become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as such Lender shall reasonably
request to assist such Lender to recover such Taxes.

 

(j)            Each Lender shall severally indemnify the Administrative Agent
for any Taxes and Domestic Taxes (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Taxes and Domestic
Taxes and without limiting the obligation, if any, of the Borrower to do so), in
each case attributable to such Lender that are paid or payable by the
Administrative Agent in connection with this Agreement or any Note, and any
reasonable expenses arising therefrom or with respect thereto.  This
indemnification shall be made within 15 days from the date the Administrative
Agent makes demand therefor.

 

(k)           Each party’s obligations under this Section 2.14 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement or any Note.

 

35

--------------------------------------------------------------------------------


 

(l)            If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay over
such refund to Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses with respect to such refund of the Administrative Agent or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  This Section shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

ARTICLE 3

CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

Section 3.01         Conditions to Initial Loans and Letters of Credit.  The
effectiveness of this Agreement is subject to satisfaction of each of the
following conditions:

 

(a)           On or before the Effective Date, the Borrower shall have delivered
to the Lenders (or to the Administrative Agent with sufficient copies,
originally executed where appropriate, for each Lender) each, unless otherwise
noted, dated the Effective Date:

 

(i)            Certified copies of its Certificate of Incorporation, together
with a good standing certificate from the Secretary of State of the jurisdiction
of its incorporation, each to be dated a recent date prior to the Effective
Date;

 

(ii)           Copies of its Bylaws, certified as of the Effective Date by its
corporate secretary or an assistant secretary;

 

(iii)          Resolutions of its Board of Directors, directly or indirectly,
approving and authorizing the execution, delivery and performance of this
Agreement and any other documents, instruments and certificates required to be
executed by the Borrower in connection herewith and, directly or indirectly,
approving and authorizing the incurrence of the Loans and the issuances of the
Letters of Credit, each certified as of the Effective Date by its corporate
secretary or an assistant secretary as being in full force and effect without
modification or amendment;

 

(iv)          Signature and incumbency certificates with respect to the Persons
executing this Agreement;

 

(v)           Executed copies of this Agreement; and

 

(vi)          Such other documents as the Administrative Agent may reasonably
request.

 

36

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent shall have received an originally
executed copy of the favorable written opinion of Gibson, Dunn & Crutcher LLP,
special counsel to the Borrower, dated as of the Effective Date, substantially
in the form of Exhibit B annexed hereto; the Borrower hereby expressly instructs
such counsel to prepare such opinion and deliver it to the Lenders for their
benefit and such opinion shall contain a statement to that effect.

 

(c)           The Administrative Agent shall have received an originally
executed copy of the favorable written opinion of Jayne M. Donegan, Esq., Senior
Associate General Counsel of the Borrower, dated as of the Effective Date,
substantially in the form of Exhibit C annexed hereto; the Borrower hereby
expressly instructs such counsel to prepare such opinion and deliver it to the
Lenders for their benefit and such opinion shall contain a statement to that
effect.

 

(d)           The Administrative Agent shall have received an originally
executed copy of the favorable written opinion of Davis Polk & Wardwell LLP,
special counsel to the Agents, dated as of the Effective Date, substantially in
the form of Exhibit D annexed hereto.

 

(e)           All outstanding principal amounts (if any), accrued interest and
accrued fees under the 5-Year Credit Agreement, dated as of March 28, 2005, as
amended and extended (the “2005 Credit Agreement”), among the Borrower, the
Lenders listed therein and JPMorgan Chase, as administrative agent shall have
been paid in full.

 

The Administrative Agent shall promptly notify the Borrower, the Lenders and the
Administrative Agent of the satisfaction of the conditions set forth in this
Section 3.01, and such notice shall be conclusive and binding on all parties
hereto.  The Lenders party hereto, comprising the “Required Banks” under the
2005 Credit Agreement, and the Borrower agree that, upon the effectiveness of
this Agreement, all commitments under the 2005 Credit Agreement shall terminate
in their entirety, automatically and without any requirement of notice to any
party, all “Letters of Credit” issued thereunder and still outstanding (all of
which are Existing Letters of Credit) shall be Letters of Credit hereunder and
the obligations of the parties under the 2005 Credit Agreement shall terminate,
except as provided in Section 10.08(b) of the 2005 Credit Agreement.  Promptly
thereafter, the notes issued by the borrowers under the 2005 Credit Agreement
shall be returned by the lenders thereunder to the Borrower, marked “Cancelled”.

 

Section 3.02         Conditions to All Loans and Letters of Credit.  (i) The
obligation of each Lender to make any Loans pursuant to a Notice of Borrowing is
subject to prior or concurrent satisfaction or waiver by the Required Lenders
and (ii) the obligation of an Issuing Lender to issue (or renew or extend the
term of) any Letter of Credit is subject to the satisfaction or waiver by the
Required Lenders, of the following further conditions precedent:

 

(a)           With respect to any such Loan or Letter of Credit, the
Administrative Agent shall have received, before the Funding Date thereof or
date of issuance (or renewal or extension) of such Letter of Credit, (i) an
originally executed Notice of Borrowing signed by any of the chief executive
officer, the chief financial officer, the treasurer or any assistant treasurer
of the Borrower or (ii) a Notice of Issuance as required by Section 2.12(c) (the
furnishing by the Borrower of each such Notice of Borrowing or Notice of
Issuance shall be deemed to constitute a representation and warranty of the
Borrower that each of the conditions set forth in Section

 

37

--------------------------------------------------------------------------------


 

3.02(b) hereof will be satisfied on the related Funding Date or date of issuance
(or renewal or extension) of such Letter of Credit);

 

(b)           As of the Funding Date of such Loan or date of issuance (or
renewal or extension) of such Letter of Credit:

 

(i)            With respect to such Loan or Letter of Credit, the
representations and warranties contained herein shall be true, correct and
complete in all material respects on and as of that Funding Date or date of
issuance (or renewal or extension) of such Letter of Credit to the same extent
as though made on and as of that date, except that the representations and
warranties need not be true and correct to the extent that changes in the facts
and conditions on which such representations and warranties are based are
required or permitted under this Agreement, except that the representations and
warranties set forth in Section 4.04 shall not apply;

 

(ii)           No event shall have occurred and be continuing or would result
from the consummation of the Loans or the issuance (or renewal or extension) of
the Letter of Credit on such Funding Date or date of issuance (or renewal or
extension) of such Letter of Credit and the use of the proceeds thereof which
would constitute (a) an Event of Default or (b) a Potential Event of Default;

 

(iii)          The Borrower shall have performed in all material respects all
agreements and satisfied in all material respects all conditions which this
Agreement provides shall be performed by it on or before such Funding Date or
date of issuance (or renewal or extension) of such Letter of Credit;

 

(iv)          No order, judgment or decree of any court, arbitrator or
governmental authority shall purport to enjoin or restrain that Lender from
making that Loan or issuing (or renewing or extending) that Letter of Credit;
and

 

(v)           The making of the Loans or the issuance (or renewal or extension)
of the Letter of Credit requested on such Funding Date or date of issuance (or
renewal or extension) of such Letter of Credit shall not violate Regulation T,
Regulation U or Regulation X of the Board or any other regulation of the Board
or the Exchange Act.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans and issue the Letters of Credit, the Borrower represents and warrants to
each Lender as of the Effective Date that the following statements are true,
correct and complete:

 

Section 4.01         Organization, Powers and Good Standing.   (a) Organization
and Powers.  The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation.  The
Borrower has all requisite corporate power and authority (i) to own and operate
its properties and to carry on its business as now conducted and proposed to be
conducted, except where the lack of corporate power and authority would not

 

38

--------------------------------------------------------------------------------


 

have a Material Adverse Effect and (ii) to enter into this Agreement and to
carry out the transactions contemplated hereby.

 

(b)           Good Standing.  The Borrower is in good standing wherever
necessary to carry on its present business and operations, except in
jurisdictions in which the failure to be in good standing would not have a
Material Adverse Effect.

 

Section 4.02         Authorization of Borrowing, Etc.     (a) Authorization of
Borrowing.  The execution, delivery and performance of this Agreement, and the
borrowing of the Loans and the request for the issuance of each Letter of
Credit, have been duly authorized by all necessary corporate action by the
Borrower.

 

(b)           No Conflict.  The execution, delivery and performance by the
Borrower of this Agreement and any Notes and the borrowing of the Loans and the
request for the issuance of each Letter of Credit do not and will not
(i) violate any provision of law applicable to the Borrower or any of its
Subsidiaries except to the extent such violation would not reasonably be
expected to result in a Material Adverse Effect, (ii) violate the Certificate of
Incorporation or Bylaws of the Borrower or any of its Subsidiaries,
(iii) violate any order, judgment or decree of any court or other Governmental
Authority binding on the Borrower or any of its Subsidiaries, except to the
extent such violation would not reasonably be expected to result in a Material
Adverse Effect, (iv) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of the Borrower or any of its Subsidiaries, except to the extent such conflict,
breach or default would not reasonably be expected to result in a Material
Adverse Effect, or (v) result in or require the creation or imposition of any
material Lien upon any of the material properties or assets of the Borrower or
any of its Subsidiaries or (vi) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of the
Borrower or any of its Subsidiaries other than such approvals and consents which
(x) have been or will be obtained on or before the Effective Date or (y) the
failure to obtain would not reasonably be expected to result in a Material
Adverse Effect.

 

(c)           Governmental Consents.  The execution, delivery and performance by
the Borrower of this Agreement and the issuance, delivery and performance by the
Borrower of any Notes will not require on the part of the Borrower any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority other than any such registration,
consent, approval, notice or other action which (i) has been duly made, given or
taken or (ii) the failure to make, obtain, give or take would not reasonably be
expected to result in a Material Adverse Effect.

 

(d)           Binding Obligation.  This Agreement is and any Notes to be issued
when executed and delivered and each Loan when made will be a legally valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its respective terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

39

--------------------------------------------------------------------------------


 

Section 4.03         Financial Condition.  The Borrower has delivered to the
Lenders the audited consolidated financial statements of the Borrower and its
subsidiaries for the fiscal year ended January 1, 2011 (the “Financial
Statements”).  All such Financial Statements were prepared in accordance with
generally accepted accounting principles except for the preparation of footnote
disclosures for the unaudited statements.  All such Financial Statements fairly
present the consolidated financial position of the Borrower and its subsidiaries
as at the respective dates thereof and the consolidated statements of income and
cash flows of the Borrower and its Subsidiaries for each of the periods covered
thereby, subject, in the case of any unaudited interim financial statements, to
changes resulting from normal year end adjustments.

 

Section 4.04         No Material Adverse Change.  Since January 1, 2011, there
has been no change in the business, operations, properties, assets or financial
condition of the Borrower or any of its Subsidiaries, which has been, either in
any case or in the aggregate, materially adverse to the Borrower and its
Subsidiaries, taken as a whole.

 

Section 4.05         Litigation.  Except as disclosed in the Borrower’s Annual
Report on Form 10-K for the fiscal year ended January 2, 2010 and in the
Financial Statements delivered to the Lenders pursuant to Section 4.03 hereof,
there is no action, suit, proceeding, governmental investigation (including,
without limitation, any of the foregoing relating to laws, rules and regulations
relating to the protection of the environment, health and safety) of which the
Borrower has knowledge or arbitration (whether or not purportedly on behalf of
the Borrower or any of its Subsidiaries) at law or in equity or before or by any
Governmental Authority, domestic or foreign, pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries or any property of the Borrower or any of its Subsidiaries which is
probable of being successful and which would have a Material Adverse Effect.

 

Section 4.06         Payment of Taxes.  Except to the extent permitted by
Section 5.03, all taxes, assessments, fees and other governmental charges upon
the Borrower and each of its Subsidiaries and upon their respective properties,
assets, income and franchises which are material to the Borrower and its
Subsidiaries, taken as a whole, and were due and payable, have been paid.

 

Section 4.07         Governmental Regulation.  (a) Neither the Borrower nor any
of its Subsidiaries is subject to any federal or state statute or regulation
limiting its ability to incur Indebtedness for money borrowed as contemplated by
this Agreement.

 

(b)           Neither the Borrower nor any of its Subsidiaries is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

Section 4.08         Securities Activities.  Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.

 

Section 4.09         ERISA Compliance.  (a) The Borrower and its Subsidiaries
and each of their respective ERISA Affiliates are in compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all Pension Plans and all

 

40

--------------------------------------------------------------------------------


 

Multiemployer Plans, except as could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

 

(b)           No Termination Event has occurred or is reasonably expected to
occur with respect to any Pension Plan, as the case may be, which has resulted
or would result in any liability to the PBGC (or any successor thereto) or to
any other Person under Section 4062, 4063, or 4064 of ERISA, except as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(c)           Neither the Borrower nor any of its ERISA Affiliates has incurred
or reasonably expects to incur any withdrawal liability under Part E of Title IV
of ERISA to any Multiemployer Plan except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(d)           The sum of the amount of unfunded benefit liabilities under all
Pension Plans (excluding each Pension Plan with an amount of unfunded benefit
liabilities of zero or less) which are required by ERISA to be funded in the
current fiscal year could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(e)           Neither the Borrower nor any of its ERISA Affiliates has incurred
any accumulated funding deficiency (whether or not waived) with respect to any
Pension Plan except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(f)            Neither the Borrower nor any of its ERISA Affiliates has or
reasonably expects to become subject to a lien in favor of any Pension Plan
under Section 302(f) of ERISA except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

As used in this Section 4.09, the term “amount of unfunded benefit liabilities”
has the meaning specified in Section 4001(a)(18) of ERISA, and the term
“accumulated funding deficiency” has the meaning specified in Section 302 of
ERISA and Section 412 of the Code.

 

Section 4.10         Certain Fees.  No broker’s or finder’s fee or commission
will be payable by the Borrower with respect to the offer, issuance and sale of
any Note or the borrowing of any Loan or the execution, delivery and performance
of this Agreement.

 

Section 4.11         Subsidiaries.  Each of the Borrower’s corporate
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted,
except to the extent the failure to be in good standing or the failure to have
such licenses, authorizations, consents or approvals would not reasonably be
expected to result in a Material Adverse Effect.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any of the Commitments
hereunder shall be in effect or there is any Total Outstanding Amount, unless
Required Lenders shall otherwise give prior written consent, it shall perform
all covenants in this Article 5:

 

Section 5.01         Financial Statements and Other Reports.  The Borrower will
maintain, and cause each of its subsidiaries to maintain, a system of accounting
established  and administered in accordance with sound business practices to
permit preparation of consolidated financial statements in conformity with GAAP
in effect from time to time.  The Borrower will deliver to the Lenders (except
to the extent otherwise expressly provided below in Section 5.01(b)):

 

(i)            (i)            as soon as practicable and in any event within 45
days after the end of each fiscal quarter ending after the Effective Date in the
Borrower’s fiscal year the consolidated balance sheet of the Borrower and its
consolidated subsidiaries as at the end of such period, and the related
consolidated statements of income and cash flows of the Borrower and its
consolidated subsidiaries in each case certified by the chief financial officer
or controller of the Borrower that they fairly present the financial condition
of the Borrower and its consolidated subsidiaries as at the dates indicated and
the results of their operations and changes in their cash flows, subject to
changes resulting from audit and normal year end adjustments, based on their
respective normal accounting procedures applied on a consistent basis (except as
noted therein);

 

(ii)           as soon as practicable and in any event within 90 days after the
end of each fiscal year the consolidated balance sheet of the Borrower and its
consolidated subsidiaries as at the end of such year and the related
consolidated statements of income and cash flows of the Borrower and its
consolidated subsidiaries for such fiscal year, accompanied by a report thereon
of independent certified public accountants of recognized national standing
selected by the Borrower which report shall be unqualified as to going concern
and scope of audit and shall state that such consolidated financial statements
present fairly the financial position of the Borrower and its consolidated
subsidiaries as at the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated in conformity with
generally accepted accounting principles applied on a basis consistent with
prior years (except as noted in such report) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

 

(i)            (i) together with each delivery of financial statements of the
Borrower and its consolidated subsidiaries pursuant to subdivisions (a)(i) and
(a)(ii) above, (A) an Officer’s Certificate of the Borrower stating that the
signer has reviewed the terms of this Agreement and has made, or caused to be
made under such signer’s supervision, a review in reasonable detail of the
transactions and condition of the Borrower and its consolidated subsidiaries
during the accounting period covered by such financial statements and that such
review has not disclosed the existence during or at the end of such accounting

 

42

--------------------------------------------------------------------------------


 

period, and that the signer does not have knowledge of the existence as at the
date of the Officers’ Certificate, of any condition or event which constitutes
an Event of Default or Potential Event of Default, or, if any such condition or
event existed or exists, specifying the nature and period of existence thereof
and what action the Borrower has taken, is taking and proposes to take with
respect thereto; and (B) a Compliance Certificate demonstrating in reasonable
detail compliance (as determined in accordance with GAAP during and at the end
of such accounting periods) with the restrictions contained in Section 6.03 and,
in addition, a written statement of the chief accounting officer, chief
financial officer, any vice president or the treasurer or any assistant
treasurer of the Borrower describing in reasonable detail the differences
between the financial information contained in such financial statements and the
information contained in the Compliance Certificate relating to the Borrower’s
compliance with Section 6.03 hereof;

 

(ii)           promptly upon their becoming available but only to the extent
requested by a Lender, copies of all publicly available financial statements,
reports, notices and proxy statements sent or made available generally by the
Borrower to its security holders or by any Subsidiary of the Borrower to its
security holders other than the Borrower or another Subsidiary, of all regular
and periodic reports and all registration statements and prospectuses, if any,
filed by the Borrower or any of its Subsidiaries with any securities exchange or
with the Securities and Exchange Commission and of all press releases and other
statements made available generally by the Borrower or any Subsidiary to the
public concerning material developments in the business of the Borrower and its
Subsidiaries;

 

(iii)          promptly upon the chairman of the board, the chief executive
officer, the president, the chief accounting officer, the chief financial
officer, the treasurer or the general counsel of the Borrower obtaining
knowledge (A) of any condition or event which constitutes an Event of Default or
Potential Event of Default, (B) that any Person has given any notice to the
Borrower or any Subsidiary of the Borrower or taken any other action with
respect to a claimed default or event or condition of the type referred to in
Section 7.02, or (C) of a material adverse change in the business, operations,
properties, assets or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole (other than any change which has been publicly
disclosed), an Officer’s Certificate specifying the nature and period of
existence of any such condition or event, or specifying the notice given or
action taken by such holder or Person and the nature of such claimed default,
Event of Default, Potential Event of Default, event or condition, and what
action the Borrower has taken, is taking and proposes to take with respect
thereto; and

 

(iv)          with reasonable promptness, such other information and data with
respect to the Borrower or any of its subsidiaries as from time to time may be
reasonably requested by any Lender.

 

Information required to be delivered pursuant to Sections 5.01(a) and
5.01(b)(ii) above shall be deemed to have been delivered on the date on which
the Borrower provides notice to the Lenders that such information has been
posted on the Borrower’s website on the Internet at the website address listed
on the signature pages hereof, at [sec.gov/edaux/searches.htm] or at another

 

43

--------------------------------------------------------------------------------


 

website identified in such notice and accessible by the Lenders without charge;
provided that (i) such notice may be included in a certificate delivered
pursuant to Section 5.01(b) and (ii) the Borrower shall deliver paper copies of
the information referred to in Sections 5.01(a) and 5.01(b)(ii) to any Lender
which requests such delivery.  The information required to be delivered pursuant
to Section 5.01(b)(i) may be delivered electronically to the Administrative
Agent.

 

Section 5.02         Conduct of Business and Corporate Existence.

 

(a)           Except as permitted by Section 6.01, the Borrower will at all
times preserve and keep in full force and effect its corporate existence.

 

(b)           Except as permitted by Section 6.01, the Borrower will at all
times preserve and keep in full force and effect, and will cause each of its
Subsidiaries to preserve and keep in full force and effect their respective
rights and franchises of the business, except to the extent any such failure
would not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.03         Payment of Taxes.  The Borrower will, and will cause each
of its Subsidiaries to, pay all taxes, assessments and other governmental
charges imposed upon it or any of its properties or assets or in respect of any
of its franchises, business, income or property when due which are material to
the Borrower and its Subsidiaries, taken as a whole, provided that no such
amount need be paid if being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with generally
accepted accounting principles shall have been made therefor.

 

Section 5.04         Maintenance of Properties; Insurance.  The Borrower will
maintain or cause to be maintained in good repair, working order and condition
all properties used or useful in its business of the Borrower and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs and renewals thereto and replacements thereof, except to the extent the
failure to so maintain, repair, renew or replace would not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will maintain or
cause to be maintained, with financially sound and reputable insurers, insurance
with respect to its material properties and business and the material properties
and business of its Subsidiaries against loss or damage of the kinds customarily
insured against by corporations of established reputation engaged in the same or
similar businesses and similarly situated, of such types and in such amounts as
are customarily carried under similar circumstances by such other corporations
and to the extent reasonably prudent may self-insure.

 

Section 5.05         Inspection.  The Borrower shall permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of the Borrower or any of its Subsidiaries, including its and their
financial and accounting records, and, to make copies and take extracts
therefrom, and to discuss its and their affairs, finances and accounts with its
and their officers, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may be reasonably requested;
provided that any confidential information so obtained by any Lender shall
remain confidential except where disclosure is mandated by applicable laws or
such information otherwise becomes public other than by a breach by such Lender
of this Section 5.05; provided further that this Section shall not prohibit any
Lender from

 

44

--------------------------------------------------------------------------------


 

disclosing to any Agent (or any Agent from disclosing to any Lender) any Event
of Default or Potential Event of Default.

 

Section 5.06         Compliance with Laws.  The Borrower and its Subsidiaries
shall comply in all material respects with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including,
without limitation, laws, rules and regulations relating to the disposal of
hazardous wastes and asbestos in the environment and ERISA), noncompliance with
which would have a Material Adverse Effect.

 

ARTICLE 6
NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any of the Commitments shall
be in effect or there is any Total Outstanding Amount, unless the Required
Lenders shall otherwise give prior written consent, it will perform all
covenants in this Article 6:

 

Section 6.01         Merger.  The Borrower may not consolidate with, merge with
or into or sell, lease or otherwise transfer all or substantially all of its
assets (as an entirety or substantially as an entirety in one transaction or a
series of related transactions) to any Person unless:

 

(a)           the Borrower shall be the continuing Person, or the Person (if
other than the Borrower) formed by such consolidation or into which the Borrower
is merged or to which the properties and assets of the Borrower are sold, leased
or transferred shall be a solvent corporation organized and existing under the
laws of the United States or any State thereof or the District of Columbia and
shall expressly assume, by an agreement, executed and delivered to the Lenders,
in form and substance reasonably satisfactory to the Administrative Agent, all
of the obligations of the Borrower under this Agreement and the Notes;

 

(b)           immediately before and immediately after giving effect to such
transaction, no Event of Default and no Potential Event of Default shall have
occurred and be continuing; and

 

(c)           the Borrower shall deliver to the Lenders an Officer’s Certificate
(attaching the arithmetic computations to demonstrate compliance with Section
6.03) and an opinion of counsel, each stating that such consolidation, merger,
sale, lease or transfer and such agreement comply with this Section 6.01 and
that all conditions precedent herein provided for relating to such transaction
have been complied with.

 

Section 6.02         Liens.  The Borrower will not, and will not permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset (including any
document or instrument in respect of goods or accounts receivable) (other than
Margin Stock) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, except:

 

(i)            Liens in existence on the date hereof and modifications,
extensions, renewals, replacements or refinancings thereof, provided that such
Liens are not extended to cover any other property, assets or revenues;

 

(ii)           Permitted Encumbrances;

 

45

--------------------------------------------------------------------------------


 

(iii)          Liens on accounts receivable sold with recourse;

 

(iv)          Liens incurred in connection with the acquisition or capital
improvement of property, plant or equipment by the Borrower or any of its
Subsidiaries, provided that the principal amount of the indebtedness so secured
shall not exceed in any case 100% of the cost to the Borrower or such Subsidiary
of the property, plant or equipment acquired and provided, further, that each
such Lien shall cover only the property, plant or equipment acquired or improved
and the proceeds thereof, substitutions therefor and replacements thereof;

 

(v)           Liens existing upon any property of a company which is merged with
or into or is consolidated into, or substantially all the assets or shares of
capital stock of which are acquired by, the Borrower or its Subsidiaries, at the
time of such merger, consolidation or acquisition; provided that such mortgage,
pledge or other lien does not extend to any other property or assets, other than
improvements to the property subject to such Lien; and

 

(vi)          Liens (other than Liens permitted by clauses (i)-(v) above)
securing obligations of the Borrower and its Subsidiaries (including
Indebtedness) not in excess of an amount equal to the Pooled Basket Amount less
the amount of unsecured Indebtedness of Subsidiaries permitted only pursuant to
Section 6.05(a)(iii).

 

Nothing in this Section 6.02 shall prohibit the sale, assignment, transfer,
conveyance or other disposition of any Margin Stock owned by the Borrower or any
of its Subsidiaries at its fair value, or the creation, incurrence, assumption
or existence of any Lien on or with respect to any Margin Stock.

 

Section 6.03         Financial Covenant.  The Borrower will not at any time
permit Consolidated Indebtedness of Textron Manufacturing to exceed an amount
equal to 65% of Consolidated Capitalization.

 

Section 6.04         Use of Proceeds.  Notwithstanding any provisions of this
Agreement to the contrary, no portion of the proceeds of any borrowing or the
Letters of Credit issued under this Agreement shall be used by the Borrower in
any manner which would cause the borrowing or the application of such proceeds
to violate Regulation U, Regulation T, or Regulation X of the Board or any other
regulation of the Board or to violate the Exchange Act, in each case as in
effect on the date or dates of such borrowing and such use of proceeds.

 

Section 6.05         Subsidiary Indebtedness.

 

(a)           The Borrower will not permit any of its Subsidiaries, other than
Finance Companies, to incur or be liable in respect of any Indebtedness, other
than:

 

(i)            Indebtedness owing to the Borrower or another Subsidiary;

 

(ii)           Indebtedness secured by a Lien permitted by Section 6.02; and

 

46

--------------------------------------------------------------------------------


 

(iii)          Unsecured Indebtedness not in excess of an amount equal to the
Pooled Basket Amount less the amount of Indebtedness of the Borrower secured by
Liens permitted only pursuant to Section 6.02(vi).

 

(b)           The Borrower will not permit the Finance Company Leverage Ratio at
any time to exceed 9 to 1.

 

ARTICLE 7
EVENTS OF DEFAULT

 

If any of the following conditions or events (“Events of Default”) shall occur
and be continuing:

 

Section 7.01         Failure to Make Payments When Due.  Failure to pay any
installment of principal of any Loan or any reimbursement obligation in respect
of any drawing under a Letter of Credit when due, whether at stated maturity, by
acceleration, by notice of prepayment or otherwise; or failure to pay any
interest on any Loan or any other amount due under this Agreement when due and
such default shall continue for 5 days; or

 

Section 7.02         Default in Other Agreements.  (i) Failure of the Borrower
or any of its Subsidiaries to pay when due any principal or interest on any
Indebtedness (other than Indebtedness referred to in Section 7.01) in an
individual principal amount of $100,000,000 or more or items of Indebtedness
with an aggregate principal amount of $100,000,000 or more beyond the end of any
period prior to which the obligee thereunder is prohibited from accelerating
payment thereunder or any grace period after the maturity thereof, or (ii)
breach or default of the Borrower or any of its Subsidiaries (other than a
default arising under any restrictive provision relating to any sale, pledge or
other disposition of Margin Stock contained in a lending agreement to which any
Lender or Affiliate thereof is a party) with respect to any other term of
(x) any evidence of any Indebtedness in an individual principal amount of
$100,000,000 or more or items of Indebtedness with an aggregate principal amount
of $100,000,000 or more or (y) any loan agreement, mortgage, indenture or other
agreement relating thereto, if such failure, default or breach shall continue
for more than the period of grace, if any, specified therein and shall not at
the time of acceleration hereunder be cured or waived; or

 

Section 7.03         Breach of Certain Covenants. Failure of the Borrower to
perform or comply with any term or condition contained in (i) Section 5.02,
6.01, 6.03 or 6.04 of this Agreement or (ii) Section 6.05(b) of this Agreement,
and in the case of clause (ii) only, such failure to perform or comply shall
continue unremedied or waived for five Business Days; or

 

Section 7.04         Breach of Warranty.  Any representation or warranty made by
the Borrower in this Agreement or in any statement or certificate at any time
given by such Person in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect on the date as of
which made; or

 

Section 7.05         Other Defaults under Agreement.  The Borrower shall default
in the performance of or compliance with any term contained in this Agreement
other than those referred to above in Section 7.01, 7.03 or 7.04 and such
default shall not have been remedied or

 

47

--------------------------------------------------------------------------------


 

waived within 30 days after receipt of notice from the Administrative Agent or
any Lender of such default; or

 

Section 7.06         Involuntary Bankruptcy; Appointment of Receiver, etc.  (a)
A court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or any of its Restricted Subsidiaries in an
involuntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, which decree or
order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (b) an involuntary case is commenced against
the Borrower or any of its Restricted Subsidiaries under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or any of its Restricted
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or an interim receiver, trustee or other custodian of the Borrower or
any of its Restricted Subsidiaries for all or a substantial part of the property
of the Borrower or any of its Restricted Subsidiaries is involuntarily
appointed; or a warrant of attachment, execution or similar process is issued
against any substantial part of the property of the Borrower or any of its
Restricted Subsidiaries, and the continuance of any such events in subpart (b)
for 60 days unless dismissed, bonded or discharged; or

 

Section 7.07         Voluntary Bankruptcy; Appointment of Receiver, etc.  The
Borrower or any of its Restricted Subsidiaries shall have an order for relief
entered with respect to it or commence a voluntary case under the Bankruptcy
Code or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; the making by the Borrower or any of its Restricted
Subsidiaries of any assignment for the benefit of creditors; or the inability or
failure of the Borrower or any of its Restricted Subsidiaries, or the admission
by the Borrower or any of its Restricted Subsidiaries in writing of its
inability to pay its debts as such debts become due; or the Board of Directors
of the Borrower or any Restricted Subsidiary (or any committee thereof) adopts
any resolution or otherwise authorizes action to approve any of the foregoing;
or

 

Section 7.08         Judgments and Attachments.  Any money judgment, writ or
warrant of attachment, or similar process involving individually or in the
aggregate an amount in excess of $100,000,000 shall be entered or filed against
the Borrower or any Restricted Subsidiary or any of its assets and shall remain
undischarged, unvacated, unbonded or unstayed, as the case may be, for a period
of 30 days or in any event later than five days prior to the date of any
proposed sale thereunder; or

 

Section 7.09         Dissolution.  Any order, judgment or decree shall be
entered against the Borrower or any of its Restricted Subsidiaries decreeing the
dissolution or split up of the Borrower or that Restricted Subsidiary and such
order shall remain undischarged or unstayed for a period in excess of 30 days;
or

 

48

--------------------------------------------------------------------------------


 

Section 7.10         ERISA Title IV Liabilities.  (a) The Borrower or any of its
ERISA Affiliates shall terminate or suffer the termination of (by action of the
PBGC  or any successor thereto) any Pension Plan, or shall suffer the
appointment of or the institution of proceedings to appoint a trustee to
administer any Pension Plan, or shall withdraw (under Section 4063 of ERISA)
from a Pension Plan, if as of the date thereof or any subsequent date the sum of
the Borrower’s and each ERISA Affiliate’s liabilities to the PBGC or any other
Person under Sections 4062, 4063 and 4064 of ERISA (calculated after giving
effect to the tax consequences thereof) resulting from or otherwise associated
with the above described events could reasonably be expected to result in a
Material Adverse Effect; or

 

(b)           The Borrower or any of its ERISA Affiliates shall withdraw from
any Multiemployer Plan and the aggregate amount of withdrawal liability
(determined pursuant to Sections 4201 et seq. of ERISA) to which the Borrower
and its ERISA Affiliates become obligated to all Multiemployer Plans requires
annual payments that could reasonably be expected to result in a Material
Adverse Effect; or

 

Section 7.11         Change of Control.  A Change of Control shall occur;

 

THEN (i) upon the occurrence of any Event of Default described in the foregoing
Sections 7.06 or 7.07, the unpaid principal amount of and accrued interest on
all the Loans and any outstanding reimbursement obligation in respect of any
drawing under a Letter of Credit shall automatically become immediately due and
payable, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by the Borrower, and the Commitments
and the obligation of each Lender to make any Loans hereunder and the obligation
of each Issuing Lender to issue any Letter of Credit hereunder shall thereupon
terminate, and (ii) upon the occurrence of any other Event of Default, the
Required Lenders may, by written notice to the Borrower, (A) terminate the
Commitments and the obligation of each Lender to make any Loans hereunder and
the obligation of each Issuing Lender to issue any Letter of Credit hereunder
shall thereupon terminate and/or (B) declare the unpaid principal amount of and
accrued interest on all the Loans and any outstanding reimbursement obligation
in respect of any drawing under a Letter of Credit to be, and the same shall
forthwith become, immediately due and payable.  Nevertheless, if at any time
within 60 days after acceleration of the maturity of the Loans and any
outstanding reimbursement obligation in respect of any drawing under a Letter of
Credit, the Borrower shall pay all arrears of interest and all payments on
account of the principal or any outstanding reimbursement obligation in respect
of any drawing under a Letter of Credit which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement) and all
other fees and expenses then owed hereunder and all Events of Default and
Potential Events of Default (other than non payment of principal of and accrued
interest on the Loans and any outstanding reimbursement obligation in respect of
any drawing under a Letter of Credit, in each case due and payable solely by
virtue of acceleration) shall be remedied or waived pursuant to Section 9.05,
then the Required Lenders by written notice to the Borrower may (in their sole
discretion) rescind and annul the acceleration and its consequences; but such
action shall not affect any termination of the Commitments or any subsequent
Event of Default or Potential Event of Default or impair any right consequent
thereon.

 

49

--------------------------------------------------------------------------------


 

Section 7.12         Cash Cover.  The Borrower agrees, in addition to the
provisions in Article 7, that upon the occurrence and during the continuance of
any Event of Default, it shall, if requested by the Administrative Agent upon
the instruction of the Lenders having more than 50% of the Letter of Credit
Liabilities, pay to the Administrative Agent an amount in immediately available
funds (which funds shall be held as collateral pursuant to arrangements
satisfactory to the Administrative Agent for the benefit of the Lenders and the
Issuing Lenders) equal to the aggregate amount available for drawing under all
Letters of Credit outstanding at such time, provided that, upon the occurrence
of any Event of Default specified in Section 7.06 or 7.07 with respect to the
Borrower, the Borrower shall pay such amount forthwith without any notice or
demand or any other act by the Administrative Agent or the Lenders.

 

ARTICLE 8
AGENTS

 

Section 8.01         Appointment.  Each of the Lenders hereby appoints and
authorizes each Agent to act hereunder and under the other instruments and
agreements referred to herein as its agent hereunder and thereunder.  Each Agent
agrees to act as such upon the express conditions contained in this Article 8. 
The provisions of this Article 8 are solely for the benefit of the Agents, and
the Borrower shall not have any rights as a third party beneficiary of or any
obligations under any of the provisions hereof other than Sections 8.05 and
8.06.  In performing its functions and duties under this Agreement, each Agent
shall act solely as agent of the Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for the Borrower.

 

Section 8.02         Powers; General Immunity.  (a) Duties Specified.  Each
Lender irrevocably authorizes each Agent to take such action on such Lender’s
behalf and to exercise such powers hereunder and under the other instruments and
agreements referred to herein as are specifically delegated to such Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto.  The Agents shall have only those duties and responsibilities which are
expressly specified in this Agreement and each may perform such duties by or
through its agents or employees.  The duties of the Agents shall be mechanical
and administrative in nature; and no Agent shall have by reason of this
Agreement a fiduciary or trust relationship in respect of any Lender or its
Affiliates, and nothing in this Agreement, expressed or implied, is intended to
or shall be so construed as to impose upon the Agents any obligations in respect
of this Agreement or the other instruments and agreements referred to herein
except as expressly set forth herein or therein.

 

(b)           No Responsibility for Certain Matters.  No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
Loan or any Letter of Credit, or for any representations, warranties, recitals
or statements made herein or therein or made in any written or oral statement or
in any financial or other statements, instruments, reports, certificates or any
other documents in connection herewith or therewith furnished or made by such
Agent to any Lender or by or on behalf of the Borrower to such Agent or any
Lender, or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or the
Letters

 

50

--------------------------------------------------------------------------------


 

of Credit, or of the existence or possible existence of any Event of Default or
Potential Event of Default.

 

(c)           Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees or agents shall be responsible or
liable to any Lender for any action taken or omitted hereunder or under the
Notes or in connection herewith or therewith unless caused by its or their gross
negligence or willful misconduct.  If an Agent shall request instructions from
any Lender with respect to any act or action (including the failure to take an
action) in connection with this Agreement, such Agent shall be entitled to
refrain from such act or taking such action unless and until such Agent shall
have received instructions from the Required Lenders.  Without prejudice to the
generality of the foregoing, (i) the Agents shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for the
Borrower), accountants, experts and other professional advisors selected by it;
and (ii) no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or (where so instructed) refraining from acting
under this Agreement or the other instruments and agreements referred to herein
or therein in accordance with the instructions of the Required Lenders.  The
Agents shall be entitled to refrain from exercising any power, discretion or
authority vested in it under this Agreement or the other instruments and
agreements referred to herein or therein unless and until it has obtained the
instructions of the Required Lenders.

 

(d)           Agents Entitled to Act as Lender.  The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its respective individual capacity as a Lender
hereunder.  With respect to its participation in the Loans and the Letters of
Credit, each of JPMorgan Chase, Citibank, N.A., Bank of America, N.A., Deutsche
Bank AG New York Branch and The Bank of Tokyo-Mitsubishi UFJ, Ltd. shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as though it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” or “Lenders” or any similar term shall, unless
the context clearly otherwise indicates, include the Agents in their respective
individual capacity.  Each of JPMorgan Chase, Citibank, N.A., Bank of America,
N.A., Deutsche Bank AG New York Branch and The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and their respective Affiliates may accept deposits from, lend money
to and generally engage in any kind of banking, trust, financial advisory or
other business with the Borrower or any Affiliate or Subsidiary of the Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from the Borrower or any such Affiliate or Subsidiary
for services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.

 

Section 8.03         Representations and Warranties; No Responsibility for
Appraisal of Creditworthiness.  Each Lender represents and warrants that it has
made its own independent investigation of the financial condition and affairs of
the Borrower in connection with the making of the Loans hereunder and has made
and shall continue to make its own appraisal of the creditworthiness of the
Borrower.  No Agent shall have any duty or responsibility either initially or on
a continuing basis to make any such investigation or any such appraisal on
behalf of any Lender or to provide any Lender with any credit or other
information with respect thereto

 

51

--------------------------------------------------------------------------------


 

whether coming into its possession before the making of the Loan or the issuance
of the Letter of Credit or any time or times thereafter, and no Agent shall
further have any responsibility with respect to the accuracy of or the
completeness of the information provided to the Lenders.

 

Section 8.04         Right to Indemnity.  Each Lender severally in accordance
with its Applicable Percentage agrees to indemnify each Agent and each Issuing
Lender and the officers, directors, employees, agents and advisors and
affiliates of each of them to the extent such Agent or Issuing Lender shall not
have been reimbursed by the Borrower, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including, without limitation, counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent or Issuing Lender in performing its duties
hereunder or under the Notes or any Letter of Credit or in any way relating to
or arising out of this Agreement; provided that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from an
Agent’s gross negligence or willful misconduct; provided further that nothing in
this Section 8.04 shall affect any right that a Lender may have against an
Issuing Lender under Section 2.12(f)(ii).  If any indemnity furnished to an
Agent or Issuing Lender for any purpose shall, in the opinion of such Agent or
Issuing Lender, be insufficient or become impaired, such Agent or Issuing Lender
may call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished.

 

Section 8.05         Resignation by or Removal of the Agents.  (a)  Any Agent
may resign from the performance of all its functions and duties hereunder at any
time by giving 30 days’ prior written notice to the Borrower and the Lenders. 
Such resignation shall take effect upon the acceptance by a successor Agent of
appointment pursuant to clauses (b) and (c) below or as otherwise provided
below.  In addition, in the event the Administrative Agent becomes a Defaulting
Lender, the Administrative Agent may be removed by the Borrower, with the
consent of the Required Lenders.

 

(b)           Upon any such notice of resignation or upon any such removal, the
Required Lenders shall appoint a successor Agent who shall be satisfactory to
the Borrower and shall be an incorporated bank or trust company with a combined
surplus and undivided capital of at least $500 million.

 

(c)           In the case of resignation of an Agent, if a successor Agent shall
not have been so appointed within said 30 day period, the resigning Agent, with
the consent of the Borrower, shall then appoint a successor Agent who shall
serve in the same capacity as the resigning Agent until such time, if any, as
the Required Lenders, with the consent of the Borrower, appoint a successor
Agent as provided above.

 

Section 8.06         Successor Agents.  Any Agent may resign at any time as
provided in Section 8.05 hereof.  Upon any such notice of resignation, the
Required Lenders shall have the right, upon five days’ notice to the Borrower
and subject to Section 8.05 hereof, to appoint a successor Agent.  Upon the
acceptance of any appointment by a successor Agent, that successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and

 

52

--------------------------------------------------------------------------------


 

obligations as an Agent under this Agreement.  After any retiring Agent’s
resignation hereunder as an Agent the provisions of this Article 8 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
an Agent under this Agreement.

 

Section 8.07         Other Agents. Nothing in this Agreement shall impose upon
any Agent other than the Administrative Agent any duty or liability whatsoever
in its capacity as an Agent.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01         Benefit of Agreement.  (a) This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and permitted assigns of the parties hereto, provided that the Borrower may not
assign or transfer any of its interest hereunder without the prior written
consent of the Lenders, except as permitted by Section 6.01.

 

(b)           Any Lender may make, carry or transfer Loans or Letter of Credit
Liabilities at the time owing to it at, to or for the account of, any of its
branch offices or the offices of an Affiliate of such Lender, provided that
doing so shall not cause the Borrower to incur any additional costs hereunder at
the time of such transfer.

 

(c)           Any Lender may assign its rights and delegate its obligations
under this Agreement and further may sell participations in all or any part of
any Loan or Loans made by it or its Commitment or Letter of Credit Liabilities
at the time owing to it or any other interest herein to another bank or other
entity; provided that (i) in the case of an assignment, such Lender shall
(A) give to the Borrower and the Administrative Agent prior notice thereof (and
the Administrative Agent shall promptly notify each Issuing Lender thereof),
and, in the case of any assignment, the Borrower, the Issuing Lenders and the
Administrative Agent shall, except as set forth in the last sentence of this
Section 9.01(c), have consented thereto (such consent not to be unreasonably
withheld or delayed) and (B) comply with Section 9.01(e) hereof and thereupon,
the assignee (the “Purchasing Lender”) shall have, to the extent of such
assignment (unless otherwise provided thereby), the rights and benefits
described in Section 9.01(e) hereof, and (ii) in the case of a participation,
except as set forth below, (A) the participant shall not have any rights under
this Agreement or any other document delivered in connection herewith (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto); provided that a participation agreement may
provide that a Lender will not agree to any modification, amendment or waiver of
any provision in this Agreement described in clause (i), (iii), or (v) of
Section 9.05(b) without the consent of the participant and (B) all amounts
payable by the Borrower under Sections 2.09(e) and 2.09(h) hereof shall be
determined as if the Lender had not sold such participation.  Except with
respect to interest rate, principal amount of any Loan, fees, scheduled dates
for payment of principal or interest or fees, scheduled termination of
commitments and commitment amounts, a Lender will not in any such participation
agreement restrict its ability to make any modification, amendment or waiver to
this Agreement without the consent of the participant.  Any Lender may furnish
any information concerning the Borrower in possession of such Lender from time
to time to Affiliates of such Lender and to assignees and participants
(including prospective assignees and participants), provided, however, that
(i) except when such information is furnished to an Affiliate, the furnishing
Lender shall give the Borrower

 

53

--------------------------------------------------------------------------------


 

prior notice of any furnishing of non public information (ii) the recipient
shall agree to the terms of this Section 9.01 hereof and (iii) the furnishing of
such information (and the nature, manner and extent thereof) by any Lender to
its Affiliates and such assignees and participants shall be further governed by
the relevant agreement, assignment or participation agreement relating to such
arrangement, assignment or participation, as the case may be.  Notwithstanding
anything to the contrary in the foregoing, (A) any Lender may, without the
consent of the Borrower or the Administrative Agent, assign any of its rights
and interests in Loans hereunder to (x) a federal reserve bank, (y) another
Lender (other than a Defaulting Lender) or (z) any Affiliate of such Lender;
(B) no consent of the Borrower to an assignment shall be required if at the time
an Event of Default exists; and (C) the Borrower shall be deemed to have
consented to any assignment unless the Borrower shall object thereto by written
notice to the Administrative Agent within fifteen Business Days after having
received notice thereof.

 

(d)           Except pursuant to an assignment permitted by this Agreement but
only to the extent set forth in such assignment, no Lender shall, as between the
Borrower and that Lender, be relieved of any of its obligations hereunder as a
result of any sale, transfer or negotiation of, or granting of participations
in, all or any part of the Loans or Commitment of or Letter of Credit
Liabilities at the time owing to that Lender or other obligations owed to such
Lender.

 

(e)           Subject to Section 9.01(c), any Lender may at any time assign to
one or more Lenders or other financial institutions all, or a proportionate part
of all, of its rights and obligations under this Agreement, provided that
(i) the minimum amount of such assignment shall be equivalent to (A) if the
Purchasing Lender is not a Lender hereunder, $10,000,000 or the aggregate amount
of the assigning Lender’s Commitment, whichever is less and (B) if the
Purchasing Lender is a Lender hereunder, $5,000,000 or the aggregate amount of
the assigning Lender’s Commitment, whichever is less and (ii) after giving
effect to such assignment, the Commitment of the assigning Lender is equivalent
to not less than $10,000,000, unless such assigning Lender shall have assigned
all of its rights and obligations under this Agreement.  Any assignment made
pursuant to Section 9.01(c) hereof shall be made pursuant to a Transfer
Supplement, substantially in the form of Exhibit G annexed hereto, executed by
the Purchasing Lender, the transferor Lender, the Borrower and the
Administrative Agent.  Upon (i) such execution of such Transfer Supplement,
(ii) delivery of an executed copy thereof to the Borrower, (iii) payment by such
Purchasing Lender to such transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Purchasing Lender, and
(iv) payment by such Purchasing Lender or transferor Lender (as they shall
mutually agree) to the Administrative Agent of a non refundable fee of $3,500 to
cover administrative and other expenses which may be incurred in connection with
such assignment, such Purchasing Lender shall for all purposes be a Lender party
to this Agreement and shall have the rights (including without limitation the
benefits of Sections 2.09 and 2.10) and obligations of a Lender under this
Agreement to the same extent as if it were an original party hereto and thereto
with the pro rata Share of the applicable Commitment set forth in such Transfer
Supplement, and no further consent or action by the Borrower, the Lenders or the
Administrative Agent shall be required.  Such Transfer Supplement shall be
deemed to amend this Agreement to the extent, and only to the extent, necessary
to reflect the addition of such Purchasing Lender and the resulting adjustment
of pro rata Shares arising from the purchase by such Purchasing Lender of all or
a portion of the rights and obligations of such transferor Lender under this
Agreement and the Loans.  Upon the consummation of any transfer to a Purchasing
Lender pursuant to this

 

54

--------------------------------------------------------------------------------


 

paragraph (e), the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that, if requested, a replacement Note is
issued to such transferor Lender and a new Note or, as appropriate, a
replacement Note, if requested, issued to such Purchasing Lender, in each case
in principal amounts reflecting their pro rata Shares or, as appropriate, their
outstanding Loans, as adjusted pursuant to such Transfer Supplement. 
Notwithstanding anything to the contrary contained in this Agreement, neither
the Borrower nor any of its Affiliates nor any Defaulting Lender may be a
Purchasing Lender.

 

(f)            Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any commitments, loans, letters of credit or its
other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent clearly demonstrable error, and such Lender shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

 

Section 9.02         Expenses.  Whether or not the transactions contemplated
hereby shall be consummated, the Borrower agrees to promptly pay (a) all the
actual and reasonable out of pocket costs and expenses of the Agents in
connection with the negotiation, preparation and execution of this Agreement;
(b) the reasonable fees, expenses and disbursements of Davis, Polk & Wardwell,
special counsel to the Agents, in connection with the negotiation, preparation,
execution and administration of this Agreement, the Loans and any amendments and
waivers hereto or thereto; and (c) all costs and expenses (including attorneys’
fees, expenses and disbursements, and costs of settlement) incurred by the
Lenders (including any Issuing Lender) in enforcing any obligations of or in
collecting any payments due from the Borrower hereunder by reason of the
occurrence of any Event of Default or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings or
otherwise.

 

Section 9.03         Indemnity.  In addition to the payment of expenses pursuant
to Section 9.02 hereof, whether or not the transactions  contemplated hereby
shall be consummated, the Borrower agrees to indemnify, pay and hold each Agent
and each Lender (including any Issuing Lender) and the officers, directors,
employees, agents, advisors and affiliates of each of them (collectively called
the “Indemnitees”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, the reasonable fees, expenses and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnitee
shall be designated a party thereto), which may be imposed on, incurred by, or
asserted against that Indemnitee, in any manner relating to or arising out of
this Agreement or any Letter of Credit, the Lenders’ agreement to make the Loans
or the use or intended use of the

 

55

--------------------------------------------------------------------------------


 

proceeds of any of the Loans or Letters of Credit hereunder (the “indemnified
liabilities”); provided that, the Borrower shall have no obligation to any
Indemnitee hereunder to the extent that such indemnified liabilities arose from
the gross negligence or willful misconduct of that Indemnitee.  To the extent
that the undertaking to indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy or otherwise, the Borrower shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable law, to the payment
and satisfaction of all indemnified liabilities incurred by the Indemnitees or
any of them.

 

Section 9.04         Setoff.  Each Lender agrees that if it shall, by exercising
any right of set-off or counterclaim or otherwise, receive payment of a
proportion of the aggregate amount of principal and interest then due with
respect to the  Loans and Letter of Credit Liabilities held by it which is
greater than the proportion received by any other Lender in respect of the
aggregate amount of principal and interest then due with respect to the  Loans
and Letter of Credit Liabilities held by such other Lender, the Lender receiving
such proportionately greater payment shall purchase such participations in the 
Loans and Letter of Credit Liabilities held by the other Lenders, and such other
adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the  Loans and Letter of Credit
Liabilities held by the Lenders shall be shared by the Lenders pro rata;
provided that nothing in this Section shall impair the right of any Lender to
exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
other than its indebtedness under the Agreement.  The Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation in a Loan or Letter of Credit Liability, whether or not acquired
pursuant to the foregoing arrangements, may exercise rights of set-off or
counterclaim and other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of the Borrower in the
amount of such participation.

 

Section 9.05         Amendments and Waivers.  No amendment, modification,
termination or waiver of any provision of this Agreement or any Note or Letter
of Credit or consent to any departure by the Borrower therefrom shall in any
event be effective without the written concurrence of the Required Lenders;
provided that (a) any amendment, modification, termination or waiver (i) of any
provision that expressly requires the approval or concurrence of all Lenders,
(ii) of any provision that affects the definition of “Required Lenders” or
(iii) of any of the provisions contained in Section 7.01 hereof and this
Section 9.05, shall be effective only if evidenced by a writing signed by or on
behalf of all Lenders, and (b) any amendment, modification, termination or
waiver (i) of any provision that increases the principal amount of the
Commitments or the Loans, changes a Lender’s pro rata Share, affects the
definition of “Termination Date” or postpones (except as expressly provided in
Section 2.12) the expiry date of any Letter of Credit, (ii) that permits an
extension of the Commitment of any Lender pursuant to
Section 2.01(d)(ii) without the approval of such Lender, (iii) that decreases
the amount or changes the due date of any amount payable in respect of the fees
payable hereunder, (iv) of any of the provisions contained in Sections
2.09(b) and 2.09(c) hereof or (v) that decreases the principal of or interest
rates borne by the  Loans or the amount to be reimbursed in respect of any
Letter of Credit or any interest thereon, or postpones the payment of principal
or interest due on the  Loans or for reimbursement in respect of any Letter of
Credit, shall be effective only if evidenced by a writing signed by or on behalf
of each Lender affected thereby; provided that no

 

56

--------------------------------------------------------------------------------


 

consent of any Defaulting Lender shall be required pursuant to clause (a) above
as to any modification that does not adversely affect such Defaulting Lender in
a non-ratable manner.  No amendment, modification, termination or waiver of any
provision of Article 8 hereof or any of the rights, duties, indemnities or
obligations of any Agent, as agent shall be effective without the written
concurrence of such Agent.  No amendment, modification, termination or waiver of
any provision of Section 2.12 shall be effective without the written concurrence
of the Administrative Agent and the Issuing Lenders.  The Administrative Agent
may, but shall have no obligation to, with the concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of that
Lender.  Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.  No notice to or demand on
the Borrower in any case shall entitle the Borrower to any further notice or
demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 9.05
shall be binding upon each present or future Lender and, if signed by the
Borrower, on the Borrower.

 

Section 9.06         Independence of Covenants.  All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitation of, another covenant shall
not avoid the occurrence of an Event of Default or Potential Event of Default if
such action is taken or condition exists.

 

Section 9.07         Notices.  Unless otherwise provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, telecopied, telexed or sent by United States mail
and shall be deemed to have been given when delivered in person, upon receipt of
telecopy or telex or four Business Days after depositing it in the United States
mail, registered or certified, with postage prepaid and properly addressed;
provided that notices to the Administrative Agent shall not be effective until
received by the Administrative Agent.  For the purposes hereof, the addresses of
the parties hereto (until notice of a change thereof is delivered as provided in
this Section 9.07) shall be: (a) in the case of the Borrower, at its address or
facsimile number set forth on the signature pages hereof, (b) in the case of the
Administrative Agent, at its address, facsimile number or telex number in New
York City set forth on the signature pages hereof, (c) in the case of any
Lender, at its address, facsimile number or telex number set forth in its
Administrative Questionnaire or (d) in the case of any party, at such other
address, facsimile number or telex number as such party may hereafter specify
for the purpose by notice to the Administrative Agent and the Borrower.

 

Section 9.08         Survival of Warranties and Certain Agreements.  (a) All
agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuances of the Letters of Credit hereunder.

 

(b)           Notwithstanding anything in this Agreement or implied by law to
the contrary, the agreements of the Borrower set forth in Sections 2.09(e),
2.09(h), 2.14, 9.02 and 9.03 and the agreements of Lenders set forth in Sections
8.02(c), 8.04, 9.04 and 9.05 shall survive the payment of the Loans, the
reduction of the Letter of Credit Liabilities to zero and the termination of
this Agreement.

 

57

--------------------------------------------------------------------------------


 

Section 9.09         USA PATRIOT Act Notice.  Each Lender that is subject to the
USA PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that, pursuant to the requirements of
the USA PATRIOT Act, it may be required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act.

 

Section 9.10         Failure or Indulgence Not Waiver; Remedies Cumulative.  No
failure or delay on the part of any Lender in the exercise of any power, right
or privilege hereunder or the Loans or Letters of Credit shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other right, power or privilege.  All rights and remedies existing under this
Agreement or the Loans or the Letters of Credit are cumulative to and not
exclusive of any rights or remedies otherwise available.

 

Section 9.11         Severability.  In case any provision in or obligation under
this Agreement or Loan shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations thereof, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 9.12         Obligations Several; Independent Nature of Lenders’
Rights.  The obligation of each Lender hereunder is several, and no Lender shall
be responsible for the obligation or commitment of any other Lender hereunder. 
Nothing contained in this Agreement and no action taken by the Lenders pursuant
hereto shall be deemed to constitute the Lenders to be a partnership, an
association, a joint venture or any other kind of entity.  The amounts payable
at any time hereunder to each Lender shall be a separate and independent debt,
and each Lender shall be entitled to protect and enforce its rights arising out
of this Agreement and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

 

Section 9.13         Headings.  Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.

 

Section 9.14         Applicable Law, Consent to Jurisdiction.

 

(a)           THIS AGREEMENT, THE NOTES AND THE LOANS SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

(b)           ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE BORROWER WITH RESPECT
TO THIS AGREEMENT OR THE NOTES MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE CITY OF NEW YORK AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT THE BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES,

 

58

--------------------------------------------------------------------------------


 

GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN
CONNECTION WITH THIS AGREEMENT.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
TRIAL BY JURY, AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.

 

Section 9.15         Successors and Assigns.  This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of the
Lenders.  The terms and provisions of this Agreement shall inure to the benefit
of any assignee or transferee of the Loans and in the event of such transfer or
assignment, the rights and privileges herein conferred upon the Lenders shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof.  The Borrower’s rights hereunder may
not be assigned without the written consent of all the Lenders except pursuant
to a merger, consolidation or sale, lease or transfer of assets permitted by
Section 6.01 hereof.  The Lenders’ rights of assignment are limited by and
subject to Section 9.01 hereof.  The Borrower may, in its sole discretion, upon
ten (10) days’ prior written notice, replace any of the Lenders with one or more
Lenders provided that (i) the Lender being replaced has concurrently therewith
been paid in full all amounts due to such Lender hereunder, (ii) the full amount
of the Commitments remains unchanged and (iii) the percentages of the total
Commitments allocated to each other Lender (or any successors thereto) remains
unchanged unless the prior written consent from such Lender has been obtained. 
Any such Lender so replaced shall, upon written request of the Borrower, execute
and deliver such instruments and agreements as are reasonably necessary to
accomplish the same.

 

Section 9.16         Counterparts; Effectiveness; Integration.  This Agreement
and any amendments, waivers, consents or supplements may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same
instrument.  This Agreement shall become effective on such date (the “Effective
Date”) as (i) a counterpart hereof shall be executed by each of the parties
hereto and copies hereof shall be delivered to the Borrower and the
Administrative Agent and (ii) the conditions set forth in Section 3.01 shall be
satisfied.  This Agreement and the Notes (and, as applicable, the fee letters
entered into in connection herewith) constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

Section 9.17         No Fiduciary Duty.  The Borrower agrees that in connection
with all aspects of the Loans contemplated by this Agreement and any
communications in connection therewith, the Borrower and its Subsidiaries, on
the one hand, and the Agents, the Lenders and their Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of any Agent, Lender or Affiliate, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications.

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

Borrower:

 

 

 

TEXTRON INC.

 

 

 

 

 

 

 

By:

/s/ Mary F. Lovejoy

 

Name:

Mary F. Lovejoy

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

Notice Address:
Textron Inc.
40 Westminster Street
Providence, RI 02903
Attention: Treasurer

 

Telephone No. (401) 457-6009
Telecopy No. (401) 457-3533

 

 

 

 

 

with a copy to:
Textron Inc.
40 Westminster Street
Providence, RI 02903
Attention: General Counsel

 

60

--------------------------------------------------------------------------------


 

$135,000,000

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as Lender

 

 

 

 

 

 

 

By:

/s/ Robert P. Kellas

 

Name:

Robert P. Kellas

 

Title:

Executive Director

 

 

 

 

 

 

 

Notice Address:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attention: Jeremy M. Jones



Telephone No. (713) 750-3512
Telecopy No. (713) 750-2878 E-mail: Jeremy.M.Jones@jpmorgan.com

 

61

--------------------------------------------------------------------------------


 

$135,000,000

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Andrew Sidford

 

Name:

Andrew Sidford

 

Title:

Vice President

 

 

 

 

 

 

$135,000,000

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Edwin B. Cox, Jr.

 

Name:

Edwin B. Cox, Jr.

 

Title:

Managing Director

 

 

 

 

 

 

$135,000,000

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Andreas Neumeier

 

Name:

Andreas Neumeier

 

Title:

Managing Director

 

 

 

 

By:

/s/ Yvonne Tilden

 

Name:

Yvonne Tilden

 

Title:

Director

 

 

 

 

 

 

$135,000,000

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

 

 

By:

/s/ Joanne Nasuti

 

Name:

Joanne Nasuti

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

$107,500,000

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

 

 

 

 

 

$107,500,000

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Sherrese Clarke

 

Name:

Sherrese Clarke

 

Title:

Authorized Signatory

 

 

 

 

 

 

$75,000,000

THE BANK OF NEW YORK MELLON

 

 

 

 

 

 

 

By:

/s/ Kenneth P. Sneider, Jr.

 

Name:

Kenneth P. Sneider, Jr.

 

Title:

Managing Director

 

 

 

 

 

 

$35,000,000

THE NORTHERN TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Cliff Hoppe

 

Name:

Cliff Hoppe

 

Title:

Second Vice President

 

63

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

 

Lender

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

$

135,000,000

 

Citibank, N.A.

 

$

135,000,000

 

Bank of America, N.A.

 

$

135,000,000

 

Deutsche Bank AG New York Branch

 

$

135,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

135,000,000

 

Goldman Sachs Bank USA

 

$

107,500,000

 

Morgan Stanley Bank, N.A.

 

$

107,500,000

 

The Bank of New York Mellon

 

$

75,000,000

 

The Northern Trust Company

 

$

35,000,000

 

Total

 

$

1,000,000,000

 

 

64

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

Each of “Facility Fee Rate” , “Eurodollar Margin” , “Base Rate Margin” and
“Letter of Credit Fee Rate” means, for any date, the rate set forth below in the
row opposite such term and under the column corresponding to the “Pricing Level”
at such date:

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Facility Fee Rate

 

0.20

%

0.25

%

0.30

%

0.35

%

0.50

%

Eurodollar Margin

 

1.30

%

1.50

%

1.70

%

1.90

%

2.25

%

Base Rate Margin

 

0.30

%

0.50

%

0.70

%

0.90

%

1.25

%

Letter of Credit Fee Rate

 

1.30

%

1.50

%

1.70

%

1.90

%

2.25

%

 

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

 

“Level I Pricing” applies at any date if, at such date, the Borrower’s long-term
debt is rated BBB+ or higher by S&P, Baa1 or higher by Moody’s and BBB+ or
higher by Fitch.

 

“Level II Pricing” applies at any date if, at such date, the Borrower’s
long-term debt is rated BBB by S&P, Baa2 by Moody’s and BBB by Fitch.

 

“Level III Pricing” applies at any date if, at such date, the Borrower’s
long-term debt is rated BBB- by S&P, Baa3 by Moody’s and BBB- by Fitch.

 

“Level IV Pricing” applies at any date, if at such date, the Borrower’s
long-term debt is rated BB+ by S&P, Ba1 by Moody’s and BB+ by Fitch.

 

“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.

 

“Fitch” means Fitch Ratings Ltd.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V applies at any date.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party enhancement, and any rating assigned to any other debt
security of the Borrower shall be disregarded.  The rating in effect at any date
is that in effect at the close of business of such date.

 

--------------------------------------------------------------------------------


 

If the Borrower is split-rated, then for purposes of determining the applicable
Pricing Level, (a) if the S&P and Moody’s ratings are the same, all three
ratings will be deemed to be at that level, (b) if the S&P and Moody’s ratings
are not the same, and the ratings differential is one level, all three ratings
will be deemed to be at the higher level of S&P and Moody’s and (c) if the S&P
and Moody’s ratings are not the same and the ratings differential is two levels
or more, all three ratings will be deemed to be at a level one notch lower than
the higher of S&P and Moody’s.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 2.15

EXISTING LETTERS OF CREDIT

 

Issuing Lender:  Bank of America, N.A.

 

Applicant

 

Beneficiary

 

L/C No.

 

Currency

 

Amount

 

Effective Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cessna Aircraft Company

 

The Bank of New York Trust Company

 

005665174

 

USD

 

$

613,702.08

 

03/31/2003

 

12/15/2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cessna Aircraft Company

 

Wells Fargo Bank

 

005665185

 

USD

 

$

3,043,150.70

 

03/31/2003

 

11/03/2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Textron Inc. and Cessna Aircraft Company

 

The Bank of New York

 

005665218

 

USD

 

$

9,030,195.01

 

03/31/2003

 

04/15/2011

 

 

Issuing Lender:  JPMorgan Chase Bank, N.A.

 

Applicant

 

Beneficiary

 

L/C No.

 

Currency

 

Amount

 

Effective Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AAI Corporation

 

The Travelers Indemnity Company

 

TPTS-576869

 

USD

 

$

1,820,00.00

 

11/19/2007

 

11/28/2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Textron Inc. on behalf of BELL HELICOPTER CANADA

 

JPMorgan Chase Bank, N.A.

 

TFTS-524433

 

CAD

 

$

2,587,185.00

 

05/11/2010

 

06/13/2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Textron Inc. and Cessna Aircraft Company

 

Airlines Reporting Corporation

 

TPTS-576166

 

USD

 

$

20,000.00

 

03/08/2007

 

03/07/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jacobsen US

 

Suzuki Motor Corporation

 

RBRI-515905

 

JPY

 

¥

7,347,780

 

12/24/2009

 

11/11/2011

 

 

--------------------------------------------------------------------------------


 

Applicant

 

Beneficiary

 

L/C No.

 

Currency

 

Amount

 

Effective Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jacobsen US

 

Suzuki Motor Corporation

 

RBRI-561854

 

JPY

 

¥

35,440,584

 

10/28/2009

 

11/11/2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Textron Systems Corporation and Overwatch Systems

 

Willowbrook Holdings, Inc.

 

TPTS-539798

 

USD

 

$

103,150.14

 

05/06/2009

 

05/05/2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Textron Inc.

 

The Travelers Indemnity Company

 

TFTS-523530

 

USD

 

$

678,000.00

 

01/05/2010

 

01/04/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Textron Inc.

 

National Union Fire Insurance Co, et al.

 

TFTS-523531

 

USD

 

$

1,500,000.00

 

01/14/2010

 

01/07/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Textron Inc.

 

Unites States Aviation

 

TPTS-522681

 

USD

 

$

15,000,000.00

 

08/28/2009

 

08/28/2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Textron Inc.

 

Sutton Brook Disposal Area

 

TPTS-522872

 

USD

 

$

790,401.00

 

09/22/2009

 

09/01/2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Textron Inc.

 

Liberty Mutual Insurance Company

 

TPTS-538407

 

USD

 

$

1,734,228.00

 

03/17/2009

 

04/01/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Textron Inc.

 

Insurance Company of North America

 

TPTS-539567

 

USD

 

$

1,250,000.00

 

04/09/2009

 

04/09/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Textron Inc.

 

Lasalle Bank National Association

 

TPTS-539742

 

USD

 

$

431,724.73

 

04/28/2009

 

04/23/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Textron Inc.

 

Banco Bradesco SA

 

TPTS-539799

 

BRL

 

$

280,000.00

 

05/21/2009

 

04/12/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Textron Inc.

 

National Bank of Abu Dhabi

 

TPTS-524577

 

USD

 

$

34,893.00

 

09/20/2010

 

07/31/2011

 

 

2

--------------------------------------------------------------------------------


 

Applicant

 

Beneficiary

 

L/C No.

 

Currency

 

Amount

 

Effective Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Textron Inc.

 

JPMorgan Chase Bank, N.A.

 

TPTS-576191

 

USD

 

$

23,403.00

 

07/17/2007

 

09/30/2011

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A to
Credit Agreement

 

TEXTRON INC.

 

PROMISSORY NOTE

 

New York, New York

                         , 20    

 

FOR VALUE RECEIVED, the undersigned TEXTRON INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to                      or registered
assigns (the “Payee”) for the account of its Applicable Lending Office, on the
maturity date provided for in the Credit Agreement, the unpaid principal amount
of each Loan made by the Payee to the Borrower pursuant to the Credit Agreement
referred to below.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
from the date hereof until paid in full at the rates and at the times which
shall be determined in accordance with the provisions of the Credit Agreement
dated as of March 23, 2011 (such Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) among the Borrower, the Lenders listed therein, JPMorgan Chase Bank,
N.A., as Administrative Agent, Citibank, N.A. and Bank of America, N.A., as
Syndication Agents, and Deutsche Bank Securities Inc. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents.

 

This Note is one of the Borrower’s “Notes” and is issued pursuant to and
entitled to the benefits of the Credit Agreement to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Loans evidenced hereby were made and are to be repaid.  Capitalized terms used
herein without definition shall have the meanings set forth in the Credit
Agreement.

 

All payments of principal and interest in respect of this Note shall be made in
Dollars in same day funds, in accordance with the terms of the Credit
Agreement.  Each of the Payee and any subsequent holder of this Note agrees, by
its acceptance hereof, that before disposing of this Note or any part thereof it
will make a notation on the Schedule attached hereto of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided, however, that the failure to make a notation of any payment made
on this Note shall not limit or otherwise affect the obligation of the Borrower
hereunder with respect to payments of principal or interest on this Note.

 

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding

 

--------------------------------------------------------------------------------


 

Business Day and such extension of time shall be included in the computation of
the payment of interest on this Note; provided, however, that in the event that
the day on which payment relating to a Eurodollar Rate Loan is due is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, then the due date thereof shall be the next preceding
Business Day.

 

This Note is subject to prepayment at the option of the Borrower as provided in
Section 2.07(b) of the Credit Agreement.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued but unpaid interest thereon, may
become, or may be declared to be (shall automatically become and be declared to
be, in the case of certain Events of Default relating to bankruptcy matters),
due and payable in the manner, upon the conditions and with the effect provided
in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

The Borrower promises to pay all costs and expenses, including attorneys’ fees,
all as provided in Section 9.02 of the Credit Agreement, incurred in the
collection and enforcement of this Note.  The Borrower hereby consents to
renewals and extensions of time at or after the maturity hereof, without notice,
and hereby waives diligence, presentment, protest, demand and notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

 

The Credit Agreement and this Note shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year and at the
place first above written.

 

 

TEXTRON INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LOANS AND PRINCIPAL PAYMENTS SCHEDULE

 

Date

 

Type of
Loan Made
This Date

 

Amount of
Loan Made
This Date

 

Amount of
Principal
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B to
Credit Agreement

 

[Letterhead of

Gibson, Dunn & Crutcher LLP]

 

[Date]

 

The Lenders listed on Schedule I hereto
and the Agent party to the
Credit Agreement referred to below
(collectively, the “Lender Parties”)

 

c/o JPMorgan Chase Bank, N.A.,

as Agent

383 Madison Avenue

New York, New York 10179

 

Re:   Textron Inc. — Credit Agreement dated as of March 23, 2011

 

Ladies and Gentlemen:

 

We have acted as counsel to Textron Inc., a Delaware corporation (the “Company”)
in connection with the Credit Agreement dated as of March 23, 2011 (the “Credit
Agreement”) by and among the Company, certain lenders (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity the
“Agent”) and a Lender.  Each capitalized term used and not defined herein has
the meaning assigned to that term in the Credit Agreement.

 

In rendering this opinion, we have examined a copy identified to our
satisfaction as being a true copy, of the Credit Agreement, including the
Exhibits and Schedules thereto.

 

We have assumed without independent investigation that:

 

(a)   The signatures on all documents examined by us are genuine, all
individuals executing such documents had all requisite legal capacity and
competency and were duly authorized, the documents submitted to us as originals
are authentic and the documents submitted to us as certified or reproduction
copies conform to the originals;

 

(b)   The Company is a validly existing corporation in good standing under the
laws of the State of Delaware, has all requisite power to

 

--------------------------------------------------------------------------------


 

execute and deliver the Credit Agreement and to perform its obligations
thereunder, the execution and delivery of the Credit Agreement by the Company
and performance of its obligations thereunder have been duly authorized by all
necessary corporate action and except as specifically addressed in our opinions
in paragraph 2 below, do not violate any law, regulation, order, judgment or
decree applicable to the Company, and the Credit Agreement has been duly
executed and delivered by the Company; and

 

(c)   There are no agreements or understandings between or among any of the
parties to the Credit Agreement or third parties that would expand, modify or
otherwise affect the terms of the Credit Agreement or the respective rights or
obligations of the parties thereunder.

 

In rendering this opinion, we have made such inquiries and examined, among other
things, originals or copies, certified or otherwise identified to our
satisfaction, of such records, agreements, certificates, instruments and other
documents as we have considered necessary or appropriate for purposes of this
opinion.  As to certain factual matters, we have relied to the extent we deemed
appropriate and without independent investigation upon the representations and
warranties of the Company in the Credit Agreement, a certificate of an officer
of the Company, a copy of which is attached hereto, or certificates obtained
from public officials and others.

 

Based upon the foregoing and in reliance thereon, and subject to the
qualifications, exceptions, assumptions and limitations herein contained, we are
of the opinion that:

 

1.     The Credit Agreement constitutes a legal, valid and binding obligation of
the Company, enforceable against it in accordance with its terms.

 

2.     The execution and delivery by the Company of the Credit Agreement, and
performance of its obligations thereunder do not and will not violate, or
require any filing with or approval of any governmental authority or regulatory
body of the State of New York under, any law or regulation of the State of New
York applicable to the Company that, in our experience, is generally applicable
to transactions in the nature of those contemplated by the Credit Agreement.

 

The opinions expressed above are subject to the following additional exceptions,
qualifications, limitations and assumptions:

 

A.    We render no opinion herein as to matters involving the laws of any
jurisdiction other than the State of New York. This opinion is limited to the
effect of the current state of the laws of the State of New York and the facts
as they currently exist. We assume no obligation to revise or supplement this
opinion in the event of future changes in such laws or the interpretations
thereof or such facts.  We express no opinion regarding the Securities Act of
1933, as amended,

 

B-2

--------------------------------------------------------------------------------


 

the Investment Company Act of 1940 or any other federal or state securities laws
or regulations.

 

B.    Our opinions are subject to (i) the effect of any bankruptcy, insolvency,
reorganization, moratorium, arrangement or similar laws affecting the rights and
remedies of creditors generally (including, without limitation, the effect of
statutory or other laws regarding fraudulent transfers or preferential
transfers) and (ii) general principles of equity, including without limitation
concepts of materiality, reasonableness, good faith and fair dealing and the
possible unavailability of specific performance, injunctive relief or other
equitable remedies regardless of whether enforceability is considered in a
proceeding in equity or at law.

 

C.    We express no opinion regarding (a) the effectiveness of (i) any waiver 
(whether or not stated as such) under the Credit Agreement of, or any consent
thereunder relating to, unknown future rights or the rights of any party thereto
existing, or duties owing to it, as a matter of law;  (ii) any waiver (whether
or not stated as such) contained in the Credit Agreement of rights of any party,
or duties owing to it, that is broadly or vaguely stated or does not describe
the right or duty purportedly waived with reasonable specificity;
(iii) provisions relating to indemnification, exculpation or contribution, to
the extent such provisions may be held unenforceable as contrary to public
policy or federal or state securities laws or due to the negligence or willful
misconduct of the indemnified party; (iv) any provision in the Credit Agreement
waiving the right to object to venue in any court; (v) any agreement to submit
to the jurisdiction of any Federal Court; (vi) any waiver of the right to jury
trial;  (vii) any provision purporting to establish evidentiary standards;
(viii) any provision to the effect that every right or remedy is cumulative and
may be exercised in addition to any other right or remedy or that the election
of some particular remedy does not preclude recourse to one or more others;
(ix) any right of setoff to the extent asserted by a participant in the rights
of a Lender under the Credit Agreement; or (b) the availability of damages or
other remedies not specified in the Credit Agreement in respect of breach of any
covenants (other than covenants relating to the payment of principal, interest,
indemnities and expenses).  In addition, we advise you that some of the
provisions of the Credit Agreement may not be enforceable by a Lender acting
individually (as opposed to the Lenders acting through the Agent).

 

This opinion is rendered as of the date hereof to the Lender Parties in
connection with the Credit Agreement and may not be relied upon by any person
other than the Lender Parties or by the Lender Parties in any other context. 
The Lender Parties may not furnish this opinion or copies hereof to any other
person except (i) to bank examiners and other regulatory authorities should they
so request in connection with their normal examinations, (ii) to the independent
auditors and attorneys of the Lender Parties, (iii) pursuant to order or legal
process of any court or governmental agency, (iv) in connection with any legal
action to which any Lender Party is a party arising out of the transactions
contemplated by the Credit Agreement, or (v) any potential permitted assignee of

 

B-3

--------------------------------------------------------------------------------


 

or participant in the interest of any Lender Party under the Credit Agreement
for its information.  This opinion may not be quoted without the prior written
consent of this Firm.  Notwithstanding the foregoing, parties referred to in
clause (v) of this paragraph who become Lenders after the date hereof may rely
on this opinion as if it were addressed to them (provided that such delivery
shall not constitute a re-issue or reaffirmation of this opinion as of any date
after the date hereof).

 

Very truly yours,

 

B-4

--------------------------------------------------------------------------------


 

SCHEDULE I — LENDER PARTIES

 

 

JPMorgan Chase Bank, N.A.

 

 

 

Citibank, N.A.

 

 

 

Bank of America, N.A.

 

 

 

Deutsche Bank AG New York Branch

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

B-5

--------------------------------------------------------------------------------


 

Textron Inc.
Officer’s Certificate

 

[Date]

 

The undersigned, Mary F. Lovejoy, does hereby certify to Gibson, Dunn & Crutcher
LLP (“Gibson Dunn”), in her capacity as an officer of Textron Inc., a Delaware
corporation (the “Company”), in connection with the Credit Agreement dated as of
March 23, 2011 (the “Credit Agreement”) by and among the Company, certain
lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity the “Agent”) and a Lender, as follows:

 

1.     I am the duly elected and incumbent Vice President and Treasurer of the
Company and am authorized to execute this Certificate on behalf of the Company.

 

2.     I recognize and acknowledge that this Certificate is being furnished to
Gibson Dunn in connection with their delivery of their legal opinion of even
date herewith pursuant to Section 3.01(b) of the Credit Agreement (the “GDC
Opinion”).  I further understand that Gibson Dunn is relying to a material
degree on this Certificate in rendering that opinion.  On behalf of the
Company, I hereby authorize such reliance.

 

3.     I have asked such questions regarding the meaning of any of the
provisions of this Certificate as I have considered necessary.

 

4.     To the best of my knowledge, each and all of the representations and
warranties as to factual matters relating to the Company contained in the Credit
Agreement are true and correct in all material respects as of the date of such
agreement and as of the date hereof.

 

5.     To the best of my knowledge, there are no agreements or understandings
between or among the Agent, the Lenders, the Company, the Company’s Subsidiaries
or third parties that would expand, modify or otherwise affect the terms of the
Credit Agreement referred to in the GDC Opinion or the respective rights or
obligations of the parties thereunder.

 

Capitalized terms used herein and not defined herein have the meanings given to
such terms in the Credit Agreement. This Certificate may be executed in two or
more counterparts.  A copy of this Certificate executed and delivered by
facsimile or email transmission shall be valid for all purposes.

 

B-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Certificate as of the
date first set forth above.

 

 

 

 

Name: Mary F. Lovejoy

 

Title:  Vice President and Treasurer

 

B-7

--------------------------------------------------------------------------------


 

EXHIBIT C to
Credit Agreement

 

OPINION OF COUNSEL

 

FOR THE

 

BORROWER

 

[Letterhead of Textron Inc.]

 

[DATE]

 

JPMorgan Chase Bank, N.A.

as Administrative Agent

383 Madison Avenue

New York, New York 10179

and

The Lenders Party to the

Credit Agreement Referenced Below

 

Re:                               Credit Agreement dated as of March 23, 2011
among Textron Inc., the Lenders named therein, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A. and Bank of America, N.A., as Syndication
Agents, and Deutsche Bank Securities Inc. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Documentation Agents

 

Ladies and Gentlemen:

 

I am the Senior Associate General Counsel of Textron Inc., a Delaware
corporation (the “Borrower”).  This opinion is rendered to you pursuant to
Section 3.01(b) of the Credit Agreement dated as of March 23, 2011 (the “Credit
Agreement”) among the Borrower, the Lenders party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent (“Agent”) and Citibank, N.A.
and Bank of America, N.A., as Syndication Agents, and Deutsche Bank Securities
Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents.  The
undersigned has prepared this opinion and delivered it to the Lenders for their
benefit at the request of the Borrower.  Unless otherwise defined herein,
capitalized terms used herein have the meanings set forth in the Credit
Agreement.

 

In my capacity as Senior Associate General Counsel I have examined originals, or
copies identified to my satisfaction, of such records, documents or

 

--------------------------------------------------------------------------------


 

other instruments as in my judgment are necessary or appropriate to enable me to
render the opinions expressed below.  I am familiar, either directly or by
inquiry of other officers or employees of the Borrower and its Subsidiaries or
others, and/or through examination of the Borrower’s and its Subsidiaries’ books
and records, with the business, affairs and records of the Borrower and its
Subsidiaries requisite to giving this opinion.  Where and as this opinion states
conclusions based upon the absence of facts, I have received in the course of my
employment no contrary information and would expect to receive such information
if an officer of the Borrower had notice thereof.

 

I have been furnished with, and have obtained and relied without independent
investigation upon, such certificates and assurances from public officials as I
have deemed necessary or appropriate.  In my examinations, I have assumed
(a) the genuineness of all signatures as to all parties other than the Borrower,
the conformity to original documents of all documents submitted to them as
copies or drafts and the authenticity of such originals of such latter
documents, (b) as to all Persons other than the Borrower, the due completion,
execution, acknowledgment as indicated thereon and delivery of documents recited
herein and therein and the validity and enforceability against all parties
thereto, and (c) that each Person other than the Borrower which is a party to
the Credit Agreement has full power, authority and legal right, under its
charter and other governing documents, corporate legislation and the laws of its
jurisdiction of incorporation, to perform its respective obligations under the
Credit Agreement.

 

I have investigated such questions of law for the purpose of rendering this
opinion as I have deemed necessary.  I am opining herein only as to the United
States federal laws and the corporate laws of the State of Delaware.

 

On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth herein, I am of the opinion
that:

 

1.             The Borrower is a corporation duly organized, validly existing
and in good standing under the laws of Delaware.  The Borrower has all requisite
corporate power and authority to own and operate its properties, to carry on its
business as now conducted and proposed to be conducted, to enter into the Credit
Agreement and to carry out the transactions contemplated thereby.

 

2.             The Borrower is in good standing wherever necessary to carry on
its present business and operations, except in jurisdictions in which the
failure to be in good standing has not had and will not have a Material Adverse
Effect.

 

3.             The execution, delivery and performance of the Credit Agreement
and the borrowing of the Loans and the request for the issuance of each Letter
of Credit have been duly authorized by all necessary corporate action by the
Borrower.

 

C-2

--------------------------------------------------------------------------------


 

4.             The execution, delivery and performance by the Borrower of the
Credit Agreement and the issuance, delivery and performance of the Notes issued
thereunder today and the borrowing of the Loans and the request for the issuance
of each Letter of Credit do not and will not (i) violate any provision of law
applicable to the Borrower, except to the extent such violation would not
reasonably be expected to result in a Material Adverse Effect, (ii) violate the
Restated Certificate of Incorporation or Amended and Restated By-laws of the
Borrower, (iii) to my knowledge (after inquiry), violate any order, judgment or
decree of any court or other agency of government binding on the Borrower,
except to the extent such violation would not reasonably be expected to result
in a Material Adverse Effect, (iv) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of the Borrower or any of its Subsidiaries that is filed
as an exhibit to the most recent Form 10-K filed by the Borrower with the
Securities and Exchange Commission, except to the extent such violation would
not reasonably be expected to result in a Material Adverse Effect, (v) result in
or require the creation or imposition of any material Lien upon any of the
material properties or assets of the Borrower or any of its Subsidiaries under
any such Contractual Obligation or (vi) require any approval of stockholders or
any approval or consent of any Person under any such Contractual Obligation.

 

5.             The execution, delivery and performance by the Borrower of the
Credit Agreement and the issuance, delivery and performance by the Borrower of
the Notes to be issued by the Borrower today will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
federal, state or other Governmental Authority or regulatory body other than any
such registration, consent, approval, notice or other action which (i) has been
or, with respect to filings with the Securities and Exchange Commission, will be
duly made, given or taken or (ii) the failure to make, obtain, give or take
would not reasonably be expected to result in a Material Adverse Effect.

 

6.             Except as disclosed in the Financial Statements delivered to the
Lenders pursuant to Section 4.03 of the Credit Agreement, to my knowledge (after
inquiry), there is no action, suit, proceeding, governmental investigation or
arbitration (whether or not purportedly on behalf of the Borrower or any of its
Subsidiaries) at law or in equity or before or by any federal, state, municipal
or other governmental department, commission, board, bureau, agency, court or
instrumentality, domestic or foreign, pending or, to my knowledge threatened
against or affecting the Borrower or any of its Subsidiaries or any property of
the Borrower or any of its Subsidiaries which is probable of being successful
and which would have Material Adverse Effect.

 

7.             The Borrower is not subject to any federal or state statute or
regulation limiting its ability to incur Indebtedness for money borrowed as
contemplated by the Credit Agreement.

 

C-3

--------------------------------------------------------------------------------


 

8.             Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

 

I am furnishing this opinion to you solely in connection with the entry by the
Borrower into the Credit Agreement; the opinion is solely for your benefit and
is not to be used, circulated, quoted or otherwise referred to for any other
purpose without my express permission.

 

 

Very truly yours,

 

C-4

--------------------------------------------------------------------------------


 

Exhibit D to
Credit Agreement

 

[Letterhead of
Davis Polk & Wardwell LLP]

 

[Date]

 

To the Lenders and the Agents
Referred to Below
c/o JPMORGAN CHASE BANK, N.A.

as Administrative Agent
383 Madison Avenue
New York, New York 10179

 

Dear Sirs:

 

We have participated in the preparation of the Credit Agreement dated as of
March 23, 2011 (the “Credit Agreement”) among Textron Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”), Citibank, N.A. and
Bank of America, N.A., as Syndication Agents (the “Syndication Agents”), and
Deutsche Bank Securities Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Documentation Agents (the “Documentation Agents” and together with the
Administrative Agent and the Syndication Agents, the “Agents”), and have acted
as special counsel for the Agents for the purpose of rendering this opinion
pursuant to Section 3.01(c) of the Credit Agreement.  Terms defined in the
Credit Agreement are used herein as therein defined.

 

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion.

 

Upon the basis of the foregoing, we are of the opinion that:

 

1.             The execution, delivery and performance by the Borrower of the
Credit Agreement and the Notes are within the Borrower’s corporate powers and
have been duly authorized by all necessary corporate action.

 

--------------------------------------------------------------------------------


 

2.             The Credit Agreement constitutes a valid and binding agreement of
the Borrower and each Note to be issued thereunder today constitutes a valid and
binding obligation of the Borrower, in each case enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general principles of equity.

 

We are members of the Bar of the State of New York and the foregoing opinion is
limited to the laws of the State of New York, the federal laws of the United
States of America and the General Corporation Law of the State of Delaware.  In
giving the foregoing opinion, we express no opinion as to the effect (if any) of
any law of any jurisdiction (except the State of New York) in which any Lender
is located which limits the rate of interest that such Lender may charge or
collect.

 

This opinion is rendered solely to you in connection with the above matter. 
This opinion may not be relied upon by you for any other purpose or relied upon
by any other Person without our prior written consent.

 

 

Very truly yours,

 

D-2

--------------------------------------------------------------------------------


 

Exhibit E-1 to
Credit Agreement

 

[FORM OF NOTICE OF BORROWING]

 

Pursuant to Section 2.01(b) of that certain Credit Agreement dated as of
March 23, 2011 among Textron Inc., a Delaware corporation (the “Borrower”), the
Lenders listed therein (the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Agent”), Citibank, N.A. and Bank of America, N.A., as
Syndication Agents, and Deutsche Bank Securities Inc. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents (such Agreement as amended
to the date hereof being the “Credit Agreement”), this represents the
undersigned Borrower’s request to borrow on                    , 20     from the
Lenders in accordance with each Lender’s Pro Rata share                    as
[Base Rate/Eurodollar Rate] Loans.  [The initial Interest Period for such Loans
is requested to be a                   period.] The proceeds of such Loans are
to be deposited in the Borrower’s account designated below.  Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.

 

Dated:

 

 

TEXTRON INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Account Designation

 

 

Name of Bank:

 

 

Account Number:

 

--------------------------------------------------------------------------------


 

Exhibit E-2 to
Credit Agreement

 

[FORM OF NOTICE OF CONVERSION/CONTINUATION]

 

Pursuant to that certain Credit Agreement dated as of March 23, 2011 (as amended
to the date hereof, the “Credit Agreement”) among Textron Inc. (the “Borrower”),
the Lenders listed therein, JPMorgan Chase Bank, N.A., as Administrative Agent
and Citibank, N.A. and Bank of America, N.A., as Syndication Agents, and
Deutsche Bank Securities Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Documentation Agents, this represents the undersigned Borrower’s request [A: to
convert $              in principal amount of presently outstanding Base Rate
Loans with an Interest Payment Date of               , 20     to Eurodollar Rate
Loans on                , 20    .  The Interest Period for such Eurodollar Rate
Loans commencing on such Interest Payment Date is requested to be a
                    period.] [B: to continue as Eurodollar Rate Loans
                 in principal amount of presently outstanding [Eurodollar Rate]
Loans with an Interest Payment Date of                     , 20    .  The
Interest Period for such Eurodollar Rate Loans commencing on such Interest
Payment Date is requested to be a                  period.](1)

 

Dated:

 

 

TEXTRON INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  Insert A or B with appropriate insertions.

 

--------------------------------------------------------------------------------


 

Exhibit F to
Credit Agreement

TEXTRON INC.

 

Compliance Certificate

 

With reference to the provisions of Section 5.01 of the Credit Agreement (the
“Agreement”) dated as of March 23, 2011, as amended, among Textron Inc. (the
“Borrower”), the Lenders listed therein, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A. and Bank of America, N.A., as Syndication
Agents, and Deutsche Bank Securities Inc. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Documentation Agents, the undersigned, being the [Vice President
and Controller (Principal Accounting Officer)] of the Borrower, hereby certifies
that:

 

(a)                                  the consolidated balance sheet at [insert
date] and the related consolidated statements of income and cash flows for the
year then ended which were included in the accompanying Annual Report on
Form 10-K/10-Q for the [year/quarter] ended [insert date], present fairly the
consolidated financial position of Textron Inc. at [insert date] and the
consolidated results of its operations and its cash flows for the year then
ended, in conformity with generally accepted accounting principles which have
been applied on a consistent basis during the period except as noted in such
Report;

 

(b)                                 with respect to Section 6.03 of the
Agreement, the Consolidated Indebtedness of Textron Manufacturing did not exceed
an amount equal to 65% of Consolidated Capitalization (as such terms are defined
in the Agreement) as at [insert date] (see Schedule A attached hereto);

 

(c)                                  the undersigned has reviewed the terms of
the Agreement and has made, or caused to be made under the undersigned’s
supervision, a review in reasonable detail of the transactions and condition of
the Borrower and its consolidated subsidiaries during the accounting period
covered by the above-referenced financial statements and the undersigned has no
knowledge of the existence as at the date of this certificate of any condition
or event which constitutes an Event of Default or a Potential Event of Default
(as such terms are defined in the Agreement).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand this       day of
           ,        .

 

 

 

 

[Vice President and Controller]

 

F-2

--------------------------------------------------------------------------------


 

Schedule A

 

TEXTRON INC.

Financial Covenant

(in millions)

 

 

 

[Insert Date]

 

Section 6.03 -

 

 

 

Consolidated Indebtedness of Textron Manufacturing

 

$

 

 

 

 

 

 

Maximum permitted:

 

 

 

Consolidated Capitalization, i.e., the sum of (without duplication):

 

 

 

(a) Consolidated Indebtedness of Textron Manufacturing

 

$

 

 

(b) Plus Consolidated Net Worth

 

 

 

(b) Plus preferred stock of the Borrower

 

 

 

(c) Plus other securities of the Borrower convertible (whether mandatorily or at
the option of the holder) into capital stock of the Borrower

 

 

 

Equals: Consolidated Capitalization

 

$

 

 

 

 

 

 

X 65% equals maximum permitted as of [Insert Date]

 

$

 

 

 

--------------------------------------------------------------------------------


 

Exhibit G to

Credit Agreement

 

FORM OF TRANSFER SUPPLEMENT

 

TRANSFER SUPPLEMENT, dated as of                 , 20    , among [NAME OF
LENDER] (the “Transferor Lender”) and each Lender listed as a Purchasing Lender
on the signature pages hereof (each, a “Purchasing Lender”), and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Agent”) for the Lenders under the
Credit Agreement described below and as agreed to by Textron Inc., a Delaware
corporation (the “Borrower”).

 

W I T N E S S E T H

 

WHEREAS, this Transfer Supplement is being executed and delivered pursuant to
Section 9.01(e) of the Credit Agreement dated as of March 23, 2011, among the
Borrower, the Agent, the Lenders listed therein, Citibank, N.A. and Bank of
America, N.A., as Syndication Agents, Deutsche Bank Securities Inc. and The Bank
of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents (as such agreement may be
amended, amended and restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”); capitalized terms used and not otherwise defined
herein being used herein as therein defined);

 

WHEREAS, each Purchasing Lender (if it is not already a Lender party to the
Credit Agreement) wishes to become a Lender party to the Credit Agreement; and

 

WHEREAS, the Transferor Lender is selling and assigning to each Purchasing
Lender certain rights, obligations and commitments of the Transferor Lender
under the Credit Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

(a)           Upon the execution and delivery of this Transfer Supplement by
each Purchasing Lender, the Transferor Lender, the Agent and the Borrower, each
such Purchasing Lender shall be a Lender party to the Credit Agreement for all
purposes thereof.

 

(b)           The Transferor Lender acknowledges receipt from each Purchasing
Lender of an amount equal to the purchase price, as agreed between the
Transferor Lender and such Purchasing Lender, of the portion being purchased by
such Purchasing Lender (such Purchasing Lender’s “Purchased Pro Rata Share”) of
the outstanding principal amount of, and accrued interest on, the Loans and the
Letter of Credit Liabilities and all other amounts owing to the Transferor
Lender under the Credit Agreement to the extent shown on Schedule I hereto.  The

 

--------------------------------------------------------------------------------


 

Transferor Lender hereby irrevocably sells, assigns and transfers to each
Purchasing Lender, without recourse, representation or warranty, and each
Purchasing Lender hereby irrevocably purchases, takes and assumes from the
Transferor Lender, such Purchasing Lender’s Purchased Pro Rata Share of the
Commitment of the Transferor Lender and the presently outstanding Loans and
Letter of Credit Liabilities and other amounts owing to the Transferor Lender
under the Credit Agreement as shown on Schedule I, together with all the
corresponding rights and obligations of the Transferor Lender in, to and under
all instruments and documents pertaining thereto.

 

(c)           The Transferor Lender has made arrangements with each Purchasing
Lender with respect to the portion, if any, to be paid by the Transferor Lender
to such Purchasing Lender of fees heretofore received by the Transferor Lender
pursuant to the Credit Agreement.

 

(d)           Each Purchasing Lender or the Transferor Lender (as they have
mutually agreed) has paid to the Agent a non-refundable fee of $3,500 (per
Purchasing Lender) to cover administrative and other expenses, as provided in
Section 9.01(e) of the Credit Agreement.

 

(e)           From and after the date hereof, principal, interest, fees,
commissions and other amounts that would otherwise be payable to or for the
account of the Transferor Lender pursuant to or in respect of the Credit
Agreement or any Letter of Credit Liability transferred to each Purchasing
Lender hereunder shall, instead, be payable to or for the account of the
Transferor Lender and each of the Purchasing Lenders, as the case may be, in
accordance with their respective interests as reflected in this Transfer
Supplement, whether such amounts have accrued prior to the date hereof or accrue
subsequent to the date hereof.

 

(f)            Concurrently with the execution and delivery hereof, the
Borrower, the Transferor Lender and each Purchasing Lender shall make
appropriate arrangements so that replacement Notes, if requested, are issued to
the Transferor Lender, and new Notes or replacement Notes, if requested, are
issued to each Purchasing Lender, in each case in principal amounts reflecting,
in accordance with the Credit Agreement, outstanding Loans owing to them in
which they participate and, as appropriate, their Commitment (as adjusted
pursuant to this Transfer Supplement) as shown in Schedule I.

 

(g)           Concurrently with the execution and delivery hereof, the Agent
will, at the expense of the Transferor Lender, provide to each Purchasing Lender
(if it is not already a Lender party to the Credit Agreement) conformed copies
of all documents delivered to the Agent on the Effective Date in satisfaction of
the conditions precedent set forth in the Credit Agreement.

 

(h)           Each of the parties to this Transfer Supplement agrees that at any
time and form time to time upon the written request of any other party, it will

 

G-2

--------------------------------------------------------------------------------


 

execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Transfer Supplement.

 

(i)            Schedule I hereto sets forth the revised Commitment, amount of
outstanding Loans and Letter of Credit Liabilities and the Pro Rata Shares of
the Transferor Lender and each Purchasing Lender as well as administrative
information with respect to each Purchasing Lender.

 

(j)            THIS TRANSFER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

G-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Transfer Supplement to
be executed by their respective duly authorized officers as of the date first
set forth above.

 

 

[NAME OF LENDER], as Transferor Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF PURCHASING LENDER],

 

as Purchasing Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Agreed to as of this          day of       , 20       

 

 

 

TEXTRON INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

G-4

--------------------------------------------------------------------------------


 

SCHEDULE I

 

to

 

Transfer Supplement dated as of        , 20     

[Transferor Lender]

 

Amount of Commitment, Outstanding Loans, Letter of Credit Liabilities and Pro
Rata share:

 

Prior to giving effect to transfer:

 

 

 

 

 

 

 

Amount of Commitment

 

$

 

 

Amount of Outstanding Loans

 

$

 

 

Amount of Outstanding Letter of Credit Liabilities

 

$

 

 

Pro Rata Share

 

 

%

 

 

 

 

After giving effect to transfer:

 

 

 

 

 

 

 

Amount of Commitment

 

$

 

 

Amount of Outstanding Loans

 

$

 

 

Amount of Outstanding Letter of Credit Liabilities

 

$

 

 

Pro Rata Share

 

 

%

 

[Purchasing Lender]

 

 

 

 

 

 

 

Offices:

 

Notices

 

 

 

 

 

Address:

 

 

 

Attn:

 

 

 

Telephone:

 

 

 

Telecopy:

 

 

 

 

 

 

 

Commitment, Loans Transferred and Pro Rata Share:

 

 

 

 

 

 

 

Amount of Commitment

 

$

 

 

Amount of Outstanding Loans

 

$

 

 

Amount of Letter of Credit Liabilities

 

$

 

 

Purchased Pro Rata Share

 

 

%

 

--------------------------------------------------------------------------------


 

Exhibit H to

Credit Agreement

 

EXTENSION AGREEMENT

 

JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below

383 Madison Avenue

New York, New York 10179

 

Ladies and Gentlemen:

 

Effective as of [insert pre-effectiveness Termination Date], the undersigned
hereby agrees to extend its Commitment and the Termination Date under the Credit
Agreement dated as of March 23, 2011 (the “Credit Agreement”) among Textron
Inc., the Lenders listed therein, JPMorgan Chase Bank, N.A., as Administrative
Agent, and Citibank, N.A. and Bank of America, N.A., as Syndication Agents,
Deutsche Bank Securities Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Documentation Agents, for one year to [date to which the Termination Date is to
be extended] pursuant to Section 2.01(d) of the Credit Agreement.  Terms defined
in the Credit Agreement are used herein as therein defined.

 

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York. This Extension Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Agreed and Accepted:

 

 

 

 

 

TEXTRON INC.

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------